EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

by and among

 

McCORMICK & COMPANY, INCORPORATED
as the Purchaser,

 

ZATARAIN’S BRANDS, INC.

 

and

 

THE STOCKHOLDERS SET FORTH ON THE
STOCKHOLDER SIGNATURE PAGES ATTACHED HERETO.

 

May 7, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. THE CLOSING:  PURCHASE AND SALE OF STOCK

1.1

Purchase and Sale

 

1.2

Purchase Price

 

1.3

The Closing

 

1.4

Payment of the Purchase Price

 

1.5

Purchase Price Adjustment

 

1.6

Sellers’ Representative

 

 

 

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

2.1

Organization, Corporate Power and Authorization

 

2.2

Binding Effect and Noncontravention

 

2.3

Broker Fees

 

2.4

Financial Ability

 

2.5

No Litigation

 

2.6

Investment

 

2.7

Accuracy on Closing Date

 

2.8

Acknowledgement by the Purchaser

 

 

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

3.1

Organization, Corporate Power and Authorization

 

3.2

Binding Effect and Noncontravention

 

3.3

Capital Stock

 

3.4

Broker Fees

 

3.5

Accuracy on Closing Date

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4.1

Organization, Qualification, and Corporate Power

 

4.2

Approvals and Consents

 

4.3

Capitalization; Subsidiaries

 

4.4

Financial Statements

 

4.5

Events Subsequent to the Latest Balance Sheet

 

4.6

Title to Assets

 

4.7

Compliance With Laws

 

4.8

Tax Matters

 

4.9

Environmental Matters

 

4.10

Intellectual Property

 

4.11

Real Estate

 

4.12

Certain Litigation

 

4.13

Employee Benefits

 

4.14

Affiliate Transactions

 

4.15

Insurance

 

4.16

Employees

 

 

i

--------------------------------------------------------------------------------


 

4.17

Contracts

 

4.18

Broker Fees

 

4.19

Books and Records

 

4.20

Accuracy on Closing Date

 

4.21

NO ADDITIONAL REPRESENTATIONS

 

 

 

 

SECTION 5. COVENANTS AND OTHER AGREEMENTS

5.1

General

 

5.2

Operation of Business

 

5.3

Access to Records

 

5.4

Notice of Developments

 

5.5

Public Announcements

 

5.6

Litigation Support

 

5.7

Transaction Expenses; Transfer Taxes

 

5.8

Further Assurances

 

5.9

Record Retention

 

5.10

Insurance

 

5.11

Employee Matters

 

5.12

HSR

 

5.13

No-Shop

 

5.14

Retention Bonus Amendments

 

5.15

Payment of Obligations

 

5.16

Tax Matters

 

5.17

Confidentiality

 

5.18

Termination of Certain Agreements

 

 

 

 

SECTION 6. SURVIVAL AND INDEMNIFICATION

6.1

Survival of Representations and Warranties

 

6.2

Indemnification Obligations of the Sellers

 

6.3

Indemnification Obligations of the Purchaser

 

6.4

Limitations on Indemnification

 

6.5

Indemnification Procedures

 

6.6

No Contribution

 

 

 

 

SECTION 7. CONDITIONS TO THE CLOSING

7.1

Conditions of the Purchaser’s Obligation

 

7.2

Conditions of the Sellers’ Obligation

 

 

 

 

SECTION 8. DEFINITIONS

 

SECTION 9. MISCELLANEOUS

 

9.1

Termination

 

9.2

Remedies

 

9.3

Confidentiality

 

9.4

Consent to Amendments

 

9.5

Successors and Assigns

 

9.6

Governing Law

 

 

ii

--------------------------------------------------------------------------------


 

9.7

Notices

 

9.8

Schedules and Exhibits

 

9.9

Counterparts

 

9.10

Time is of the Essence

 

9.11

No Third-Party Beneficiaries

 

9.12

Headings

 

9.13

Entire Agreement

 

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

 

Exhibit A

—

Indemnity Escrow Agreement

Exhibit B

—

Adjustment Escrow Agreement

Exhibit C

—

Financial Statements

Exhibit D

—

Form of Opinion of Sellers’ counsel

Exhibit E

—

Form of Releases

Exhibit F

—

Form of Opinion of Purchaser’s counsel

Exhibit G

—

Confidentiality Agreement

Schedule A

—

Advertising and Promotional Services

Schedule B

—

Payment Obligations

Schedule C

—

Accrued Liabilities

Schedule D

—

Addresses of Sellers

Schedule E

—

Permitted Disclosures

Schedule F

—

Press Release

 

LIST OF DISCLOSURE SCHEDULES

 

Conflicts Schedule

Consents Schedule

Capitalization Schedule

Subsidiaries Schedule

Financial Statements Schedule

Developments Schedule

Assets Schedule

Compliance Schedule

Taxes Schedule

Environmental Matters Schedule

Intellectual Property Schedule

Real Estate Schedule

Litigation Schedule

Employee Benefits Schedule

Affiliate Transactions Schedule

Insurance Schedule

Employees Schedule

Contracts Schedule

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT is made as of May 7, 2003, by and among McCormick
& Company, Incorporated, a Maryland corporation (the “Purchaser”), Zatarain’s
Brands, Inc., a Delaware corporation (the “Company”), and the stockholders and
warrant holders listed on the stockholder signature pages attached hereto (each
a “Seller” and collectively, the “Sellers”).  The Purchaser, the Sellers and the
Company are sometimes referred to collectively herein as the “Parties.”  Certain
capitalized terms which are used herein are defined in Section 8 below.

 

WHEREAS, as of the date hereof, the Sellers collectively own 100% of the
Outstanding Capital Stock of the Company (the “Zatarain Stock”);

 

WHEREAS, the parties desire to enter into this Agreement pursuant to which the
Sellers agree to sell to the Purchaser and the Purchaser agrees to purchase from
the Sellers all of the Zatarain Stock;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, and in consideration of the representations, warranties, and covenants
herein contained, the Parties hereby agree as follows:

 

SECTION 1.   THE CLOSING:  PURCHASE AND SALE OF STOCK.

 


1.1          PURCHASE AND SALE.  AT THE CLOSING, SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SECTIONS 7.1 AND 7.2 BELOW, AS APPLICABLE, THE PURCHASER
SHALL PURCHASE FROM THE SELLERS AND THE SELLERS SHALL SELL, CONVEY, ASSIGN,
TRANSFER, AND DELIVER TO THE PURCHASER, ALL OF THE ZATARAIN STOCK.

 


1.2          PURCHASE PRICE.  THE CASH PURCHASE PRICE (THE “PURCHASE PRICE”) FOR
THE ZATARAIN STOCK SHALL CONSIST OF $180,000,000, TO BE PAID BY THE PURCHASER AS
DESCRIBED IN SECTION 1.4 BELOW, AS ADJUSTED, IF AT ALL, PURSUANT TO SECTION 1.5
BELOW.

 


1.3          THE CLOSING.  THE CLOSING OF THE PURCHASE AND SALE OF THE ZATARAIN
STOCK (THE “SALE”), AND THE TRANSACTIONS RELATING THERETO (COLLECTIVELY, THE
“CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF KIRKLAND & ELLIS, 153 EAST 53RD
STREET, NEW YORK, NEW YORK (OR AT SUCH OTHER LOCATION AS THE PARTIES MAY AGREE),
COMMENCING AT 10:00 A.M. LOCAL TIME ON JUNE 2, 2003 OR, SUBJECT TO SECTION 9.1
BELOW, ON THE SECOND BUSINESS DAY FOLLOWING THE SATISFACTION OR WAIVER OF ALL
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY (OTHER THAN CONDITIONS WITH RESPECT TO ACTIONS THE
RESPECTIVE PARTIES SHALL TAKE AT THE CLOSING ITSELF).  THE DATE AND TIME OF THE
CLOSING ARE REFERRED TO AS THE “CLOSING DATE.”

 


1.4          PAYMENT OF THE PURCHASE PRICE.  AT THE CLOSING, SUBJECT TO THE
SATISFACTION OR WAIVER OF EACH OF THE CONDITIONS SPECIFIED IN SECTIONS 7.1 AND
7.2 BELOW:

 


(A)           THE PURCHASER SHALL PAY $3,600,000 (THE “INDEMNITY ESCROW FUND”)
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO BANK ONE, N.A., ESCROW AGENT
(THE “ESCROW AGENT”), AS SECURITY FOR ANY AMOUNTS OWED TO THE PURCHASER PURSUANT
TO THE INDEMNIFICATION


 

--------------------------------------------------------------------------------



 


PROVISIONS SET FORTH IN SECTION 6.2.  THE INDEMNITY ESCROW FUND SHALL BE HELD BY
THE ESCROW AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE INDEMNITY ESCROW
AGREEMENT TO BE ENTERED INTO AMONG THE PURCHASER, THE SELLERS’ REPRESENTATIVE
AND THE ESCROW AGENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO.


 


(B)           THE PURCHASER SHALL PAY $250,000 (THE “ADJUSTMENT ESCROW FUND”) BY
WIRE TRANSFERS OF IMMEDIATELY AVAILABLE FUNDS TO THE ESCROW AGENT AS SECURITY
FOR ANY LIABILITY OF THE SELLERS PURSUANT TO THE PURCHASE PRICE ADJUSTMENT IN
SECTION 1.5 BELOW.  THE ADJUSTMENT ESCROW FUND SHALL BE HELD BY THE ESCROW AGENT
PURSUANT TO THE TERMS AND CONDITIONS OF THE ADJUSTMENT ESCROW AGREEMENT TO BE
ENTERED INTO AMONG THE PURCHASER, THE SELLERS’ REPRESENTATIVE AND THE ESCROW
AGENT SUBSTANTIALLY IN THE FORM OF EXHIBIT B ATTACHED HERETO.


 


(C)           THE PURCHASER SHALL PAY $176,150,000 BY WIRE TRANSFERS OF
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNTS AS DIRECTED BY THE SELLERS PURSUANT
TO WRITTEN INSTRUCTIONS DELIVERED TO THE PURCHASER PRIOR TO THE CLOSING (WHICH
SHALL INCLUDE PAYMENTS TO THE HOLDERS OF COMPANY OPTIONS, PAYMENTS OF THE
RETENTION BONUSES AND PAYMENTS WITH RESPECT TO COMPANY DEBT); AND


 


(D)           THE SELLERS SHALL DELIVER TO THE PURCHASER ALL OF THE STOCK
CERTIFICATES REPRESENTING THE ZATARAIN STOCK, ENDORSED IN BLANK OR ACCOMPANIED
BY DULY EXECUTED ASSIGNMENT DOCUMENTS.


 


1.5          PURCHASE PRICE ADJUSTMENT.  FOLLOWING THE CLOSING DATE, THE
PURCHASE PRICE SHALL BE ADJUSTED, IF AT ALL, AS SET FORTH BELOW:

 


(A)           THE PURCHASER SHALL PREPARE AND DELIVER TO THE SELLERS’
REPRESENTATIVE (AS DEFINED BELOW) WITHIN NINETY (90) BUSINESS DAYS AFTER THE
CLOSING DATE (I) A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE CLOSE OF BUSINESS ON THE CLOSING DATE IN ACCORDANCE WITH
GAAP APPLIED IN A MANNER CONSISTENT WITH THE PREPARATION OF THE AUDITED
CONSOLIDATED BALANCE SHEET INCLUDED WITHIN THE FINANCIAL STATEMENTS FOR THE
FISCAL YEAR ENDED JULY 31, 2002 THAT SHALL BE AUDITED BY PRICEWATERHOUSECOOPERS
LLP WHO SHALL BE ENGAGED BY THE PURCHASER (THE “CLOSING BALANCE SHEET”) AND (II)
A CALCULATION OF NET WORKING CAPITAL DERIVED FROM THE CLOSING BALANCE SHEET (THE
“CLOSING NET WORKING CAPITAL CALCULATION”).  THE CLOSING NET WORKING CAPITAL
CALCULATION SHALL BE PREPARED IN ACCORDANCE WITH THE DEFINITION OF NET WORKING
CAPITAL AND IN ACCORDANCE WITH GAAP APPLIED IN A MANNER CONSISTENT WITH THE
PREPARATION OF THE AUDITED CONSOLIDATED BALANCE SHEET INCLUDED WITHIN THE
FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED JULY 31, 2002.  FOR THE AVOIDANCE
OF DOUBT, THE CLOSING BALANCE SHEET SHALL BE PREPARED IN ACCORDANCE WITH THE
COMPANY’S HISTORIC COST BASIS OF ACCOUNTING AND WILL NOT BE ADJUSTED FOR THE
PURCHASE PRICE PAID BY THE PURCHASER IN EXCESS OF THE HISTORIC CARRYING VALUE OF
THE CONSOLIDATED ASSETS AND LIABILITIES OF THE COMPANY.


 


(B)           DURING THE 30-DAY PERIOD FOLLOWING THE SELLERS’ REPRESENTATIVE’S
RECEIPT OF THE CLOSING BALANCE SHEET AND THE CLOSING NET WORKING CAPITAL
CALCULATION, THE PURCHASER SHALL PROVIDE TO THE SELLERS’ REPRESENTATIVE FULL
ACCESS UPON REASONABLE NOTICE TO THE BOOKS AND RECORDS OF THE COMPANY TO PERMIT
THE SELLERS’ REPRESENTATIVE TO REVIEW THE CLOSING BALANCE SHEET AND THE CLOSING
NET WORKING CAPITAL CALCULATION. ON OR PRIOR TO THE THIRTIETH (30TH) DAY
FOLLOWING SELLER’S REPRESENTATIVE’S RECEIPT OF THE CLOSING BALANCE SHEET AND THE
CLOSING NET WORKING


 


2

--------------------------------------------------------------------------------



 


CAPITAL CALCULATION, THE SELLERS’ REPRESENTATIVE MAY GIVE THE PURCHASER A
WRITTEN NOTICE STATING IN REASONABLE DETAIL THE SELLERS’ REPRESENTATIVE’S
OBJECTIONS (AN “OBJECTION NOTICE”) TO THE CLOSING NET WORKING CAPITAL
CALCULATION.  ANY OBJECTION NOTICE SHALL SPECIFY IN REASONABLE DETAIL THE DOLLAR
AMOUNT OF ANY OBJECTION AND THE BASIS THEREFOR.  ANY DETERMINATION SET FORTH IN
THE CLOSING NET WORKING CAPITAL CALCULATION WHICH IS NOT SPECIFICALLY OBJECTED
TO IN THE OBJECTION NOTICE SHALL BE DEEMED ACCEPTABLE AND SHALL BE FINAL AND
BINDING UPON THE PARTIES UPON DELIVERY OF THE OBJECTION NOTICE.  IF THE SELLERS’
REPRESENTATIVE DOES NOT GIVE THE PURCHASER AN OBJECTION NOTICE WITHIN SUCH
30-DAY PERIOD, THEN THE CLOSING BALANCE SHEET AND THE CLOSING NET WORKING
CAPITAL CALCULATION WILL BE CONCLUSIVE AND BINDING UPON THE PARTIES AND THE
CLOSING NET WORKING CAPITAL CALCULATION WILL BE USED FOR PURPOSES OF SECTION
1.5(A) AND 1.5(E) HEREIN.


 


(C)           FOLLOWING THE PURCHASER’S RECEIPT OF ANY OBJECTION NOTICE, THE
SELLERS’ REPRESENTATIVE AND THE PURCHASER SHALL ATTEMPT TO NEGOTIATE IN GOOD
FAITH TO RESOLVE SUCH DISPUTE.  IN THE EVENT THAT THE SELLERS’ REPRESENTATIVE
AND THE PURCHASER FAIL TO AGREE ON ANY OF THE SELLERS’ REPRESENTATIVE’S PROPOSED
ADJUSTMENTS SET FORTH IN THE OBJECTION NOTICE WITHIN THIRTY (30) BUSINESS DAYS
AFTER THE PURCHASER RECEIVES THE OBJECTION NOTICE, THE SELLERS’ REPRESENTATIVE
AND THE PURCHASER AGREE THAT DELOITTE & TOUCHE, LLP OR IF DELOITTE & TOUCHE, LLP
IS NOT THEN INDEPENDENT, WILLING AND ABLE, A MUTUALLY ACCEPTABLE ACCOUNTING FIRM
OF NATIONALLY RECOGNIZED STANDING (THE “INDEPENDENT AUDITORS”) SHALL, WITHIN THE
30-DAY PERIOD IMMEDIATELY FOLLOWING SUCH 30-DAY PERIOD, MAKE THE FINAL
DETERMINATION OF THE CLOSING NET WORKING CAPITAL CALCULATION IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  THE PURCHASER AND THE SELLERS’ REPRESENTATIVE EACH
SHALL PROVIDE THE INDEPENDENT AUDITORS WITH THEIR RESPECTIVE DETERMINATIONS OF
THE CLOSING NET WORKING CAPITAL CALCULATION.  IN MAKING THE DETERMINATION OF
CLOSING NET WORKING CAPITAL, THE INDEPENDENT AUDITORS SHALL BE INSTRUCTED TO
DETERMINE ONLY THE SPECIFIC ITEMS IN DISPUTE AS IDENTIFIED IN THE OBJECTION
NOTICE.  THE INDEPENDENT AUDITORS SHALL MAKE AN INDEPENDENT DETERMINATION OF THE
CLOSING NET WORKING CAPITAL IN COMPLIANCE WITH THE PREVIOUS CLAUSE THAT SHALL BE
WITHIN THE RANGE PROPOSED BY THE PURCHASER AND THE SELLERS’ REPRESENTATIVE IN
THEIR RESPECTIVE PROPOSED CLOSING NET WORKING CAPITAL CALCULATIONS.  THE
INDEPENDENT AUDITORS’ DETERMINATION SHALL BE FINAL AND BINDING ON THE SELLERS’
REPRESENTATIVE AND THE PURCHASER.  THE FEES, COSTS AND EXPENSES OF THE
INDEPENDENT AUDITORS SHALL BE PAID FIFTY PERCENT (50%) BY THE PURCHASER AND
FIFTY PERCENT (50%) BY THE SELLERS’ REPRESENTATIVE.


 


(D)           THE TERM “CLOSING BALANCE SHEET” SHALL MEAN THE CLOSING BALANCE
SHEET DELIVERED PURSUANT TO SECTION 1.5(A) AS ADJUSTED, IF AT ALL, PURSUANT TO
SECTIONS 1.5(B) AND (C).  THE DATE ON WHICH THE CLOSING BALANCE SHEET IS FINALLY
DETERMINED PURSUANT TO THIS SECTION 1.5 SHALL HEREINAFTER BE REFERRED TO AS THE
“SETTLEMENT DATE”.


 


(E)           (I)            IF THE TARGET NET WORKING CAPITAL EXCEEDS THE
CLOSING NET WORKING CAPITAL CALCULATION BY AN AMOUNT GREATER THAN $50,000, THEN
THE SELLERS SHALL PAY TO THE PURCHASER AN AMOUNT EQUAL TO THE AMOUNT BY WHICH
THE TARGET NET WORKING CAPITAL EXCEEDS THE SUM OF (X) THE CLOSING NET WORKING
CAPITAL CALCULATION PLUS (Y) $50,000 IN ACCORDANCE WITH SECTION 1.5(F) BELOW,
WHICH AMOUNT SHALL BE SATISFIED FIRST OUT OF THE ADJUSTMENT ESCROW FUND.


 

(II)           IF THE CLOSING NET WORKING CAPITAL CALCULATION EXCEEDS THE TARGET
NET WORKING CAPITAL BY AN AMOUNT GREATER THAN $50,000, THEN THE PURCHASER SHALL
PAY TO THE SELLERS AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE CLOSING NET
WORKING CAPITAL CALCULATION EXCEEDS THE SUM OF (X) THE TARGET NET WORKING
CAPITAL PLUS (Y) $50,000 IN

 

3

--------------------------------------------------------------------------------


 

ACCORDANCE WITH SECTION 1.5(F) BELOW, AND THE PURCHASER SHALL INSTRUCT THE
ESCROW AGENT TO DELIVER THE ENTIRE AMOUNT OF THE ADJUSTMENT ESCROW FUND TO THE
SELLERS.

 


(F)            THE PURCHASER AND THE SELLERS’ REPRESENTATIVE AGREE TO PREPARE,
EXECUTE AND DELIVER JOINT WRITTEN INSTRUCTIONS TO THE ESCROW AGENT (PURSUANT TO
THE TERMS OF THE ADJUSTMENT ESCROW AGREEMENT) WITH RESPECT TO THE DISTRIBUTION
OF THE ENTIRE ADJUSTMENT ESCROW FUND PROMPTLY FOLLOWING THE SETTLEMENT DATE.  IN
THE EVENT THAT A PAYMENT IS TO BE MADE TO THE PURCHASER PURSUANT TO SECTION
1.5(E)(I) ABOVE AND SUCH PAYMENT IS LESS THAN THE AMOUNT OF THE ADJUSTMENT
ESCROW FUND, THE PURCHASER SHALL INSTRUCT THE ESCROW AGENT TO DELIVER THE
BALANCE OF THE ADJUSTMENT ESCROW FUND TO THE SELLERS.


 


1.6          SELLERS’ REPRESENTATIVE.


 


(A)           DESIGNATION AND REPLACEMENT OF SELLERS’ REPRESENTATIVE.  THE
SELLERS HAVE AGREED THAT IT IS DESIRABLE TO DESIGNATE A REPRESENTATIVE TO ACT ON
BEHALF OF THE SELLERS FOR CERTAIN LIMITED PURPOSES, AS SPECIFIED IN THIS SECTION
1.6 (THE “SELLERS’ REPRESENTATIVE”).  THE SELLERS HEREBY DESIGNATE CITICORP
VENTURE CAPITAL, LTD. (“CVC”) AS THE INITIAL SELLERS’ REPRESENTATIVE.  CVC
HEREBY ACCEPTS SUCH DESIGNATION.  THE SELLERS’ REPRESENTATIVE MAY RESIGN AT ANY
TIME EFFECTIVE UPON THE DESIGNATION OF A SUCCESSOR SELLERS’ REPRESENTATIVE.  IN
THE EVENT THAT A SELLERS’ REPRESENTATIVE RESIGNS, A NEW SELLERS’ REPRESENTATIVE
SHALL BE APPOINTED BY A VOTE OF HOLDERS WHO HELD A MAJORITY OF THE VOTING STOCK
OF THE COMPANY IMMEDIATELY PRIOR TO THE CLOSING, SUCH APPOINTMENT TO BECOME
EFFECTIVE UPON THE WRITTEN ACCEPTANCE THEREOF BY THE NEW SELLERS’
REPRESENTATIVE, AND THE PURCHASER SHALL BE GIVEN PROMPT WRITTEN NOTICE OF SUCH
NEW SELLERS’ REPRESENTATIVE.


 


(B)           AUTHORITY AND RIGHTS OF SELLERS’ REPRESENTATIVE.  THE SELLERS’
REPRESENTATIVE SHALL HAVE SUCH POWERS AND AUTHORITY AS ARE NECESSARY TO CARRY
OUT THE FUNCTIONS SPECIFIED BELOW.  THE SELLERS’ REPRESENTATIVE SHALL BE
RESPONSIBLE, ON BEHALF OF ANY OR ALL OF THE SELLERS, FOR GIVING NOTICES TO, AND
RECEIVING NOTICES FROM, THE PURCHASER, AND ANY SUCH NOTICE RECEIVED BY THE
PURCHASER FROM THE SELLERS’ REPRESENTATIVE, OR DELIVERED TO THE SELLERS’
REPRESENTATIVE BY THE PURCHASER, SHALL BE BINDING UPON EACH SELLER.  EACH SELLER
HEREBY AUTHORIZES THE SELLERS’ REPRESENTATIVE TO EXECUTE ON BEHALF OF EACH
SELLER ANY AMENDMENTS TO THIS AGREEMENT ON BEHALF OF THE SELLERS AND, FOLLOWING
THE CLOSING, TO ADMINISTER AND RESOLVE ANY CLAIMS WITH RESPECT TO THE
DISPOSITION OF THE INDEMNITY ESCROW FUND AND THE ADJUSTMENT ESCROW FUND.  ANY
NOTICE, COMMUNICATION, DIRECTION OR DOCUMENT DESCRIBED HEREIN WHICH IS RECEIVED
BY THE PURCHASER AND SIGNED BY THE SELLERS’ REPRESENTATIVE ON BEHALF OF THE
SELLERS SHALL BE DEEMED SIGNED BY THE SELLERS.  FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THIS SECTION 1.6 SHALL BE DEEMED TO EXPAND OR ALTER THE SEVERAL (AND
NOT JOINT AND SEVERAL) NATURE OF THE INDEMNIFICATION OBLIGATIONS OF THE SELLERS
PURSUANT TO SECTION 6.2 HEREOF.  SCHEDULE D ATTACHED HERETO SHALL SET FORTH A
LIST OF THE SELLERS AND THEIR ADDRESSES AS OF THE CLOSING DATE.


 


(C)           LIMITATIONS ON LIABILITY.  THE SELLERS’ REPRESENTATIVE WILL HAVE
NO LIABILITY TO THE PURCHASER, THE COMPANY OR THE SELLERS WITH RESPECT TO
ACTIONS TAKEN OR OMITTED TO BE TAKEN IN ITS CAPACITY AS SELLERS’ REPRESENTATIVE,
EXCEPT WITH RESPECT TO ANY LIABILITY RESULTING PRIMARILY FROM THE SELLERS’
REPRESENTATIVE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE SELLERS’
REPRESENTATIVE WILL AT ALL TIMES BE ENTITLED TO RELY ON ANY DIRECTIONS RECEIVED
FROM THE SELLERS.  THE SELLERS’ REPRESENTATIVE SHALL BE ENTITLED TO ENGAGE SUCH
COUNSEL, EXPERTS AND OTHER AGENTS AND


 


4

--------------------------------------------------------------------------------



 


CONSULTANTS AS IT SHALL DEEM NECESSARY IN CONNECTION WITH EXERCISING ITS POWERS
AND PERFORMING ITS FUNCTION HEREUNDER AND (IN THE ABSENCE OF BAD FAITH ON THE
PART OF THE SELLERS’ REPRESENTATIVE) SHALL BE ENTITLED TO REIMBURSEMENT FROM THE
SELLERS IN ITS CAPACITY AS SELLERS’ REPRESENTATIVE PURSUANT TO OR IN CONNECTION
WITH THIS AGREEMENT, FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES
(INCLUDING FEES AND DISBURSEMENTS OF ITS COUNSEL, EXPERTS AND OTHER AGENTS AND
CONSULTANTS) INCURRED BY THE SELLERS’ REPRESENTATIVE IN SUCH CAPACITY, AND FOR
INDEMNIFICATION FROM THE SELLERS AGAINST ANY LOSS, LIABILITY OR EXPENSES ARISING
OUT OF ACTIONS TAKEN OR OMITTED TO BE TAKEN IN ITS CAPACITY AS SELLERS’
REPRESENTATIVE (EXCEPT FOR THOSE ARISING OUT OF THE SELLERS’ REPRESENTATIVE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).


 


SECTION 2.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  AS A MATERIAL
INDUCEMENT TO THE SELLERS TO ENTER INTO THIS AGREEMENT AND TO SELL THE ZATARAIN
STOCK, THE PURCHASER HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF:

 


2.1          ORGANIZATION, CORPORATE POWER AND AUTHORIZATION.  THE PURCHASER IS
A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF ITS INCORPORATION.  THE PURCHASER HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY AND ALL MATERIAL LICENSES, PERMITS AND
AUTHORIZATIONS NECESSARY TO ENTER INTO, DELIVER AND CARRY OUT ITS OBLIGATIONS
PURSUANT TO EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  THE
PURCHASER’S EXECUTION, DELIVERY AND PERFORMANCE OF EACH TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY THE PURCHASER.

 


2.2          BINDING EFFECT AND NONCONTRAVENTION.


 


(A)           EACH TRANSACTION DOCUMENT TO WHICH THE PURCHASER IS A PARTY
CONSTITUTES A VALID AND BINDING OBLIGATION OF THE PURCHASER WHICH IS ENFORCEABLE
AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY (I) APPLICABLE INSOLVENCY, BANKRUPTCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND (II) APPLICABLE EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY).


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE PURCHASER OF THE
TRANSACTION DOCUMENTS TO WHICH THE PURCHASER IS A PARTY DO NOT AND SHALL NOT: 
(I) CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS
OF; (II) CONSTITUTE A DEFAULT UNDER OR RESULT IN A VIOLATION OF; OR
(III) REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION BY
OR DECLARATION OR NOTICE TO ANY THIRD PERSON OR GOVERNMENT ENTITY PURSUANT TO
(EXCEPT FOR THE APPLICABLE REQUIREMENTS OF THE HSR ACT), (X) THE CHARTER OR
BYLAWS OF THE PURCHASER, (Y) ANY AGREEMENT, INSTRUMENT, OR OTHER DOCUMENT, OR
ANY LEGAL REQUIREMENT TO WHICH THE PURCHASER IS A PARTY OR TO WHICH ANY OF ITS
ASSETS IS SUBJECT, OR (Z) TO PURCHASER’S KNOWLEDGE, ANY CONSTITUTION, STATUTE,
REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, LEGAL REQUIREMENT OR OTHER
RESTRICTION OF ANY GOVERNMENT ENTITY, TO WHICH THE PURCHASER OR ANY OF ITS
ASSETS IS SUBJECT.


 


2.3          BROKER FEES.  THE PURCHASER HAS NO LIABILITY OR OBLIGATION TO PAY
ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH THE SELLERS COULD BECOME
LIABLE OR OBLIGATED.


 


5

--------------------------------------------------------------------------------



 


2.4          FINANCIAL ABILITY.  THE PURCHASER HAS IMMEDIATELY AVAILABLE FUNDS
SUFFICIENT TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


2.5          NO LITIGATION.  THERE IS NO LAWSUIT, CLAIM, ACTION, PROCEEDING OR
INVESTIGATION PENDING OR, TO THE PURCHASER’S KNOWLEDGE, THREATENED AGAINST THE
PURCHASER, ITS PROPERTIES OR BUSINESSES, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A PURCHASER MATERIAL ADVERSE EFFECT OR RESTRICT THE ABILITY OF THE
PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND OTHERWISE
PERFORM HEREUNDER.

 


2.6          INVESTMENT.  THE PURCHASER IS ACQUIRING THE ZATARAIN STOCK FOR ITS
OWN ACCOUNT, FOR INVESTMENT ONLY, AND NOT WITH A VIEW TO ANY RESALE OR PUBLIC
DISTRIBUTION THEREOF.  THE  PURCHASER SHALL NOT OFFER TO SELL OR OTHERWISE
DISPOSE OF THE ZATARAIN STOCK IN VIOLATION OF ANY LEGAL REQUIREMENT APPLICABLE
TO ANY SUCH OFFER, SALE OR OTHER DISPOSITION.  THE PURCHASER ACKNOWLEDGES THAT
(I) THE ZATARAIN STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY
STATE SECURITIES LAWS, (II) THERE IS NO PUBLIC MARKET FOR THE ZATARAIN STOCK AND
THERE CAN BE NO ASSURANCE THAT A PUBLIC MARKET SHALL DEVELOP, AND (III) IT MUST
BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE ZATARAIN STOCK FOR AN INDEFINITE
PERIOD OF TIME.  THE PURCHASER IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
THE SECURITIES AND EXCHANGE COMMISSION RULE 501 OF REGULATION D OF THE
SECURITIES ACT, AS PRESENTLY IN EFFECT.

 


2.7          ACCURACY ON CLOSING DATE.  EACH REPRESENTATION AND WARRANTY SET
FORTH IN THIS SECTION 2 AND ALL INFORMATION CONTAINED IN ANY CERTIFICATE
DELIVERED BY OR ON BEHALF OF THE PURCHASER PURSUANT TO THIS AGREEMENT SHALL BE
TRUE AND CORRECT AS OF THE TIME OF THE CLOSING AS THOUGH THEN MADE, EXCEPT
(I) AS AFFECTED BY THE TRANSACTIONS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT,
AND (II) TO THE EXTENT THAT SUCH REPRESENTATION AND WARRANTY RELATES SOLELY TO
AN EARLIER DATE.

 


2.8          ACKNOWLEDGEMENT BY THE PURCHASER.  IN DETERMINING TO PROCEED WITH
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, BUT WITHOUT LIMITATION OF ANY
RIGHTS OR REMEDIES ARISING HEREUNDER, THE PURCHASER ACKNOWLEDGES THAT (I) THE
PURCHASER HAS MADE A COMPLETE DUE DILIGENCE REVIEW OF THE COMPANY AND ITS
SUBSIDIARIES AND IS SATISFIED WITH THE RESULTS THEREOF AND (II) EXCEPT AS
EXPRESSLY SET FORTH HEREIN, THE PURCHASER IS NOT RELYING ON ANY COVENANTS,
REPRESENTATIONS OR WARRANTIES OF THE COMPANY OR THE SELLERS.

 


SECTION 3.   REPRESENTATIONS AND WARRANTIES OF THE SELLERS.  AS A MATERIAL
INDUCEMENT TO THE PURCHASER TO ENTER INTO THIS AGREEMENT AND TO PURCHASE THE
ZATARAIN STOCK, EACH SELLER HEREBY REPRESENTS AND WARRANTS SEVERALLY, AND NOT
JOINTLY, THAT AS OF THE DATE HEREOF:

 


3.1          ORGANIZATION, CORPORATE POWER AND AUTHORIZATION.  SUCH SELLER, IF
SUCH SELLER IS AN ENTITY, IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF ITS INCORPORATION AND HAS THE REQUISITE POWER AND AUTHORITY
NECESSARY TO, OR, IF SUCH SELLER IS AN INDIVIDUAL, HAS THE CAPACITY NECESSARY
TO, ENTER INTO, DELIVER AND PERFORM ITS OBLIGATIONS PURSUANT TO EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  SUCH SELLER’S EXECUTION, DELIVERY
AND PERFORMANCE OF EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN
DULY AUTHORIZED BY SUCH SELLER.

 


6

--------------------------------------------------------------------------------



 


3.2          BINDING EFFECT AND NONCONTRAVENTION.


 


(A)           EACH TRANSACTION DOCUMENT TO WHICH SUCH SELLER IS A PARTY
CONSTITUTES A VALID AND BINDING OBLIGATION OF SUCH SELLER WHICH IS ENFORCEABLE
AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY (I) APPLICABLE INSOLVENCY, BANKRUPTCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, AND
(II) APPLICABLE EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).


 


(B)           EXCEPT AS SET FORTH ON THE ATTACHED CONFLICTS SCHEDULE, THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH SUCH
SELLER IS A PARTY DO NOT AND SHALL NOT:


 

(I)            CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF,

 

(II)           CONSTITUTE A DEFAULT UNDER OR RESULT IN A VIOLATION OF,

 

(III)          RESULT IN THE ACCELERATION OF, CREATE IN ANY PARTY THE RIGHT TO
ACCELERATE, TERMINATE, MODIFY, OR CANCEL ANY LIABILITY OR OBLIGATION OF SUCH
SELLER UNDER,

 

(IV)          OR REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR
OTHER ACTION BY OR DECLARATION OR NOTICE TO ANY THIRD PERSON OR GOVERNMENT
ENTITY PURSUANT TO,

 

(x) the certificate of incorporation or bylaws or similar organic and corporate
governance documents of such Seller, if applicable, (y) any material agreement
to which the Seller is a party or to which any of its assets is subject, or (z)
to such Seller’s knowledge, any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, Legal Requirement or other
restriction of any Government Entity, to which such Seller is subject.

 


3.3          CAPITAL STOCK.  SUCH SELLER HOLDS OF RECORD, OWNS BENEFICIALLY AND
HAS GOOD AND MARKETABLE TITLE TO ALL OF SUCH SELLER’S ZATARAIN STOCK, AS
REFLECTED ON THE CAPITALIZATION SCHEDULE, FREE AND CLEAR OF SECURITY INTERESTS,
OPTIONS, WARRANTS, PURCHASE RIGHTS, CONTRACTS, COMMITMENTS, EQUITIES, CLAIMS,
AND DEMANDS.  SUCH SELLER IS NOT A PARTY TO ANY VOTING TRUST, PROXY, OR OTHER
AGREEMENT OR UNDERSTANDING WITH RESPECT TO THE VOTING OF ANY ZATARAIN STOCK
WHICH WILL SURVIVE THE CLOSING DATE.  THE SELLERS COLLECTIVELY OWN 100% OF THE
OUTSTANDING CAPITAL STOCK OF THE COMPANY.

 

3.4          Broker Fees.  Except for the fees payable to Citigroup, N.A. and
its Affiliates, which are the sole obligation of the Sellers, none of the
Sellers has any liability or obligation to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement.


 


3.5          ACCURACY ON CLOSING DATE.  EACH REPRESENTATION AND WARRANTY SET
FORTH IN THIS SECTION 3 AND ALL INFORMATION CONTAINED IN ANY CERTIFICATE
DELIVERED BY OR ON BEHALF OF SUCH SELLER PURSUANT TO THIS AGREEMENT SHALL BE
TRUE AND CORRECT AS OF THE TIME OF THE CLOSING AS THOUGH THEN MADE (GIVING
EFFECT TO ANY AMENDED AND RESTATED SCHEDULE TO THIS AGREEMENT SUBMITTED TO THE
PURCHASER PRIOR TO THE CLOSING IN ACCORDANCE WITH SECTION 5.4), EXCEPT (A) AS
AFFECTED BY THE


 


7

--------------------------------------------------------------------------------



 


TRANSACTIONS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT AND (B) TO THE EXTENT THAT
SUCH REPRESENTATION AND WARRANTY RELATES SOLELY TO AN EARLIER DATE.

 


 


SECTION 4.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  AS A MATERIAL
INDUCEMENT TO THE PURCHASER TO ENTER INTO THIS AGREEMENT AND TO PURCHASE THE
ZATARAIN STOCK HEREUNDER, THE COMPANY HEREBY REPRESENTS AND WARRANTS THAT AS OF
THE DATE HEREOF:

 


4.1          ORGANIZATION, QUALIFICATION, AND CORPORATE POWER.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS A CORPORATION OR PARTNERSHIP, AS APPLICABLE,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR FORMATION, AS APPLICABLE.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS DULY AUTHORIZED TO CONDUCT BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT
WHERE THE LACK OF SUCH QUALIFICATION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS FULL
CORPORATE POWER AND AUTHORITY OR LIMITED PARTNERSHIP POWER AND AUTHORITY, AS
APPLICABLE, TO CARRY ON THE BUSINESSES IN WHICH IT IS ENGAGED AND TO OWN AND USE
THE PROPERTIES OWNED AND USED BY IT.

 


4.2          APPROVALS AND CONSENTS.  EXCEPT AS SET FORTH ON THE ATTACHED
CONSENTS SCHEDULE, THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS TO WHICH ANY OF THE COMPANY OR ITS SUBSIDIARIES IS A PARTY DO NOT AND
SHALL NOT:

 


(A)           CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS, OR
PROVISIONS OF,


 


(B)           CONSTITUTE A DEFAULT UNDER,


 


(C)           GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE
ANY LIABILITY OR OBLIGATION OF, OR CHARGE ANY FEE, PENALTY OR SIMILAR PAYMENT TO
THE COMPANY OR ANY SUBSIDIARY UNDER,


 


(D)           RESULT IN A VIOLATION OF,


 


(E)           REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER
ACTION BY OR DECLARATION OR NOTICE TO ANY THIRD PARTY OR GOVERNMENT ENTITY
PURSUANT TO (EXCEPT FOR THE APPLICABLE REQUIREMENTS OF THE HSR ACT),


 

(I)            THE CERTIFICATE OF INCORPORATION OR BYLAWS OR SIMILAR ORGANIC AND
CORPORATE GOVERNANCE DOCUMENTS OF ANY OF THE COMPANY OR ITS SUBSIDIARIES,

 

(II)           ANY MATERIAL AGREEMENT TO WHICH ANY OF THE COMPANY OR ITS
SUBSIDIARIES IS A PARTY OR TO WHICH ANY OF ITS ASSETS IS SUBJECT, OR

 

(III)          TO THE COMPANY’S KNOWLEDGE, ANY CONSTITUTION, STATUTE,
REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, CHARGE, LEGAL
REQUIREMENT OR OTHER RESTRICTION OF ANY GOVERNMENT ENTITY, TO WHICH ANY OF THE
COMPANY OR ITS SUBSIDIARIES OR ANY OF THEIR ASSETS IS SUBJECT.

 

8

--------------------------------------------------------------------------------


 


4.3          CAPITALIZATION; SUBSIDIARIES.

 


(A)           THE ENTIRE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
(I) 300,000 SHARES OF PREFERRED STOCK, OF WHICH 66,468.50 SHARES ARE ISSUED AND
OUTSTANDING, (II) 1,037,149 SHARES OF CLASS A COMMON, OF WHICH 176,449 SHARES
ARE ISSUED AND OUTSTANDING, (III) 550,000 SHARES OF CLASS B COMMON, OF WHICH
460,680 SHARES ARE ISSUED AND OUTSTANDING, AND (IV) 50,000 SHARES OF CLASS C
COMMON, OF WHICH NO SHARES ARE ISSUED AND OUTSTANDING.  ALL OF THE ISSUED AND
OUTSTANDING SHARES OF THE COMPANY HAVE BEEN DULY AUTHORIZED, ARE VALIDLY ISSUED,
FULLY PAID, AND NONASSESSABLE, AND ARE HELD OF RECORD AND BENEFICIALLY BY THE
SELLERS AS SET FORTH, AND IN THE AMOUNT SET FORTH, ON THE CAPITALIZATION
SCHEDULE ATTACHED HERETO.  EXCEPT FOR THE OPTIONS SET FORTH ON THE
CAPITALIZATION SCHEDULE (EACH A “COMPANY OPTION”) AND THE WARRANTS SET FORTH ON
THE CAPITALIZATION SCHEDULE (EACH A “COMPANY WARRANT”), THERE ARE NO OUTSTANDING
OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE RIGHTS, SUBSCRIPTION RIGHTS,
CONVERSION RIGHTS, EXCHANGE RIGHTS, OR OTHER CONTRACTS OR COMMITMENTS THAT COULD
REQUIRE ANY OF THE COMPANY TO ISSUE, SELL, OR OTHERWISE CAUSE TO BECOME
OUTSTANDING ANY OF ITS CAPITAL STOCK.  IMMEDIATELY FOLLOWING THE CLOSING, THERE
SHALL BE NO OUTSTANDING COMPANY OPTIONS.  THERE ARE NO OUTSTANDING OR AUTHORIZED
STOCK APPRECIATION, PHANTOM STOCK, PROFIT PARTICIPATION OR SIMILAR RIGHTS WITH
RESPECT TO THE COMPANY.


 


(B)           THE SUBSIDIARIES SCHEDULE SETS FORTH FOR EACH SUBSIDIARY OF THE
COMPANY (I) ITS NAME AND JURISDICTION OF INCORPORATION OR FORMATION, AS
APPLICABLE, (II) THE NUMBER OF SHARES OF AUTHORIZED CAPITAL STOCK OF EACH CLASS
OF ITS CAPITAL STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS
APPLICABLE, (III) THE NUMBER OF ISSUED AND OUTSTANDING SHARES, PARTNERSHIP
INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE, OF EACH CLASS OF ITS CAPITAL
STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE, THE NAMES
OF THE HOLDERS THEREOF, AND THE NUMBER OF SHARES, PARTNERSHIP INTERESTS OR
MEMBERSHIP INTERESTS, AS APPLICABLE, HELD BY EACH SUCH HOLDER, AND (IV) THE
NUMBER OF SHARES, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE,
OF ITS CAPITAL STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS
APPLICABLE, HELD IN TREASURY.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE, OF
EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED,
FULLY PAID, AND NONASSESSABLE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HOLDS
OF RECORD, OWNS BENEFICIALLY AND HAS GOOD AND MARKETABLE TITLE TO ALL OF THE
OUTSTANDING SHARES, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS
APPLICABLE, OF EACH SUBSIDIARY OF THE COMPANY.  AS OF THE CLOSING SUCH SHARES,
PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE, SHALL BE FREE AND
CLEAR OF ANY RESTRICTIONS ON TRANSFER, SECURITY INTERESTS, OPTIONS, WARRANTS,
PURCHASE RIGHTS, CONTRACTS, COMMITMENTS, EQUITIES, CLAIMS, AND DEMANDS (OTHER
THAN RESTRICTIONS UNDER THE SECURITIES ACT AND STATE SECURITIES LAWS).  THERE
ARE NO OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE RIGHTS,
SUBSCRIPTION RIGHTS, CONVERSION RIGHTS, EXCHANGE RIGHTS, OR OTHER CONTRACTS OR
COMMITMENTS THAT COULD REQUIRE ANY OF THE SUBSIDIARIES OF THE COMPANY TO ISSUE,
SELL OR OTHERWISE CAUSE TO BECOME OUTSTANDING ANY OF SUCH SUBSIDIARY’S OWN
CAPITAL STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP INTERESTS, AS APPLICABLE. 
THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK APPRECIATION, PHANTOM STOCK, PROFIT
PARTICIPATION OR SIMILAR RIGHTS WITH RESPECT TO ANY SUBSIDIARY OF THE COMPANY. 
THERE ARE NO VOTING TRUSTS, PROXIES, OR OTHER AGREEMENTS OR UNDERSTANDINGS WITH
RESPECT TO THE VOTING OF ANY CAPITAL STOCK, PARTNERSHIP INTERESTS OR MEMBERSHIP
INTERESTS, AS APPLICABLE, OF ANY OF THE COMPANY AND ITS SUBSIDIARIES WHICH WILL
SURVIVE THE CLOSING DATE.  NONE OF THE COMPANY AND ITS SUBSIDIARIES CONTROLS
DIRECTLY OR


 


9

--------------------------------------------------------------------------------



 


INDIRECTLY OR HAS ANY DIRECT OR INDIRECT EQUITY PARTICIPATION IN ANY
CORPORATION, PARTNERSHIP, TRUST, OR OTHER BUSINESS ASSOCIATION WHICH IS NOT A
SUBSIDIARY OF THE COMPANY.


 


4.4          FINANCIAL STATEMENTS.

 


(A)           ATTACHED HERETO AS EXHIBIT C ARE THE FOLLOWING FINANCIAL
STATEMENTS FOR THE COMPANY (COLLECTIVELY, THE “FINANCIAL STATEMENTS”):


 

(I)            THE COMPANY’S AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENT OF INCOME FOR THE FISCAL YEAR ENDED JULY 31, 2002,

 

(II)           THE COMPANY’S AUDITED CONSOLIDATED BALANCE SHEETS AND RELATED
STATEMENTS OF INCOME FOR THE FISCAL YEARS ENDED JULY 31, 2001 AND JULY 31, 2000,
AND

 

(III)          THE COMPANY’S UNAUDITED CONSOLIDATED BALANCE SHEETS AND RELATED
STATEMENTS OF INCOME AS PREPARED BY MANAGEMENT YEAR-TO-DATE MARCH 31, 2003.

 

Except as set forth on the attached Financial Statements Schedule, each
Financial Statement (including the notes thereto) has been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby and fairly presents the financial condition of the Company and
its Subsidiaries, if applicable, as of such dates and the results of the
Company’s and its Subsidiaries’, if applicable, operations for the periods
specified; provided, however, that (x) the Financial Statements described in
clause (iii) are subject to normal year-end adjustments, and (y) the Financial
Statements described in clause (iii) lack footnotes and other presentation
items.  No Financial Statements of any Person, other than the Subsidiaries, are
required by GAAP to be included on the consolidated financial statements of the
Company.

 


(B)           EXCEPT AS SET FORTH ON THE ATTACHED FINANCIAL STATEMENTS SCHEDULE,
NONE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES, WHETHER
KNOWN OR UNKNOWN, ACCRUED OR UNACCRUED, MATURED OR UNMATURED, LIQUIDATED OR
UNLIQUIDATED, ASSERTED OR UNASSERTED, CONDITIONAL OR POTENTIAL, WHICH WOULD BE
REQUIRED TO BE SET FORTH ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP,
EXCEPT FOR LIABILITIES REFLECTED OR RESERVED AGAINST IN THE FINANCIAL STATEMENTS
OR, SINCE THE DATE OF THE LATEST BALANCE SHEET, CURRENT LIABILITIES INCURRED IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.


 


4.5          EVENTS SUBSEQUENT TO THE LATEST BALANCE SHEET.  EXCEPT AS SET FORTH
ON THE ATTACHED DEVELOPMENTS SCHEDULE, SINCE THE DATE OF THE LATEST BALANCE
SHEET, THERE HAS BEEN NO CHANGE IN THE FINANCIAL CONDITION OR OPERATING RESULTS
OF THE BUSINESS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


4.6          TITLE TO ASSETS.  THE COMPANY HAS GOOD AND MARKETABLE TITLE TO, OR
A VALID LEASEHOLD INTEREST IN, THE TANGIBLE ASSETS REFLECTED ON THE LATEST
BALANCE SHEET OR ACQUIRED SINCE THE DATE THEREOF, EXCEPT (I) ASSETS DISPOSED OF
IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE OF THE LATEST BALANCE SHEET,
AND (II) AS SET FORTH ON THE ASSETS SCHEDULE ATTACHED HERETO.

 


4.7          COMPLIANCE WITH LAWS.  EXCEPT AS SET FORTH ON THE ATTACHED
COMPLIANCE SCHEDULE (AND OTHER THAN TAX MATTERS ADDRESSED IN SECTION 4.8 AND
ENVIRONMENTAL MATTERS ADDRESSED IN SECTION 4.9), EACH OF THE COMPANY AND ITS
SUBSIDIARIES HAS COMPLIED IN ALL MATERIAL


 


10

--------------------------------------------------------------------------------



 


RESPECTS WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS RECEIVED WRITTEN
NOTICE ALLEGING ANY VIOLATIONS OF LEGAL REQUIREMENTS WITHIN THE LAST TWELVE (12)
MONTHS, EXCEPT AS SET FORTH ON THE ATTACHED COMPLIANCE SCHEDULE.

 


4.8          TAX MATTERS.  EXCEPT AS SET FORTH ON THE ATTACHED TAXES SCHEDULE:

 


(A)           EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS TIMELY FILED ALL TAX
RETURNS THAT IT WAS REQUIRED TO FILE, AND SUCH TAX RETURNS WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AND HAS TIMELY PAID ALL TAXES DUE FOR
WHICH IT IS LIABLE WHETHER OR NOT SHOWN THEREON AS OWING.  THE COMPANY AND ITS
SUBSIDIARIES HAVE PROVIDED ADEQUATE ACCRUALS (WITHOUT TAKING INTO ACCOUNT ANY
RESERVE FOR DEFERRED TAXES) IN ITS LATEST BALANCE SHEET FOR ANY TAXES THAT HAVE
NOT BEEN PAID, BUT WERE OWED OR ACCRUED AS OF THE DATE OF THE LATEST BALANCE
SHEET, WHETHER OR NOT SHOWN AS BEING DUE ON ANY TAX RETURNS.  SINCE THE DATE OF
THE LATEST BALANCE SHEET, NO EVENT HAS OCCURRED THAT WOULD RESULT IN A TAX
LIABILITY OF THE COMPANY OTHER THAN A LIABILITY ARISING IN THE ORDINARY COURSE
OF BUSINESS.


 


(B)           NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS WAIVED ANY STATUTE OF
LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT
TO AN TAX ASSESSMENT OR DEFICIENCY.


 


(C)           NO TAXING AUTHORITY HAS ASSERTED IN WRITING THAT ANY OF THE
COMPANY OR ITS SUBSIDIARIES ARE RESPONSIBLE FOR THE PAYMENT OF ANY ADDITIONAL
TAXES FOR ANY PERIOD.  NO TAXING AUTHORITY IS CURRENTLY AUDITING THE TAX RETURNS
OF ANY OF THE COMPANY OR ITS SUBSIDIARIES FOR ANY PERIOD.


 


(D)           ALL TAXES REQUIRED TO BE WITHHELD OR COLLECTED HAVE BEEN DULY
WITHHELD AND COLLECTED AND HAVE BEEN DULY REMITTED OR DEPOSITED IN ACCORDANCE
WITH THE LAW.


 


(E)           NO PAYMENT WHICH WILL OR MAY BE MADE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WILL BE CHARACTERIZED AS AN “EXCESS PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280(G)(B)(1) OF THE CODE.


 


4.9          ENVIRONMENTAL MATTERS.  EXCEPT AS DESCRIBED ON THE ATTACHED
ENVIRONMENTAL MATTERS SCHEDULE:

 


(A)           EACH OF THE COMPANY AND ITS SUBSIDIARIES IS AND HAS BEEN SINCE
JANUARY 1, 1998 IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS.


 


(B)           EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS IN CURRENT EFFECT AND
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS THAT MAY BE REQUIRED PURSUANT TO ENVIRONMENTAL LAWS FOR THE
OCCUPATION OF THE FACILITIES AND THE OPERATION OF THE BUSINESS.  A COPY OF EACH
SUCH PERMIT, LICENSE OR AUTHORIZATION HAS BEEN MADE AVAILABLE TO PURCHASER PRIOR
TO THE DATE HEREOF AND IS LISTED IN THE ATTACHED ENVIRONMENTAL MATTERS SCHEDULE.


 


(C)           NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS RECEIVED SINCE
JANUARY 1, 1998, OR AT ANY TIME IF UNRESOLVED AS OF THE CLOSING DATE, ANY
WRITTEN NOTICE OF ANY ALLEGED


 


11

--------------------------------------------------------------------------------



 


VIOLATIONS OR POTENTIAL LIABILITIES, INCLUDING ANY INVESTIGATORY, REMEDIAL OR
CORRECTIVE OBLIGATIONS, ARISING UNDER ENVIRONMENTAL LAWS.


 


(D)           NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS ASSUMED OR UNDERTAKEN
ANY LIABILITY OR CORRECTIVE OR REMEDIAL OBLIGATION OF ANY OTHER PERSON RELATING
TO OR ARISING UNDER ENVIRONMENTAL LAWS.


 


(E)           ALL ENVIRONMENTAL AUDITS AND REPORTS (INCLUDING REPORTS BY LOCAL,
STATE AND FEDERAL REGULATORS), NOTICES OF VIOLATIONS RELATING TO ENVIRONMENTAL
MATTERS, CITATIONS RELATED TO ENVIRONMENTAL  LAWS, AND REQUESTS FOR INFORMATION
PURSUANT TO THE FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, OR ANY ANALOGOUS STATE LAWS, IN EACH CASE IN
THE POSSESSION OR CONTROL OF THE COMPANY AND ITS SUBSIDIARIES, HAVE BEEN MADE
AVAILABLE TO THE PURCHASER.  EXCEPT AS SET FORTH ON THE ENVIRONMENTAL MATTERS
SCHEDULE, THE COMPANY HAS NO KNOWLEDGE OF ANY OTHER ENVIRONMENTAL AUDITS AND
REPORTS, NOTICES OF VIOLATIONS RELATING TO ENVIRONMENTAL MATTERS, CITATIONS
RELATED TO ENVIRONMENTAL LAWS OR REQUESTS FOR INFORMATION PURSUANT TO THE
FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF
1980, AS AMENDED, OR ANY ANALOGOUS STATE LAWS.


 


(F)            NONE OF THE FACILITIES OWNED OR OPERATED BY THE COMPANY OR ITS
SUBSIDIARIES AND, TO THE COMPANY’S KNOWLEDGE, NONE OF THE FACILITIES AT WHICH
ANY OF THE COMPANY’S OR ITS SUBSIDIARIES’ WASTES HAVE BEEN DISPOSED, IS LISTED
OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST PROMULGATED PURSUANT TO
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT INFORMATION
SYSTEM, OR ANY STATE OR LOCAL LIST OF POTENTIALLY CONTAMINATED PROPERTIES.  THE
COMPANY AND ITS SUBSIDIARIES ARE NOT “SMALL QUANTITY GENERATORS” OR “LARGE
QUANTITY GENERATORS” OF HAZARDOUS WASTES UNDER THE RESOURCE CONSERVATION AND
RECOVERY ACT.  THE ENVIRONMENTAL MATTERS SCHEDULE SETS FORTH THE TRANSPORTERS OF
SOLID WASTES USED BY THE COMPANY AND ITS SUBSIDIARIES SINCE JANUARY 1, 1998. 
THE COMPANY AND ITS SUBSIDIARIES DO NOT HAVE KNOWLEDGE OF THE DISPOSAL LOCATIONS
USED BY SUCH TRANSPORTERS.


 


(G)           THERE HAS BEEN NO RELEASE OF HAZARDOUS SUBSTANCES ON OR AFFECTING
ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR ITS SUBSIDIARIES, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS OR AS WOULD NOT RESULT IN A MATERIAL LIABILITY TO
THE COMPANY OR ITS SUBSIDIARIES.


 


(H)           THERE ARE NO STORAGE TANKS, WHETHER ABOVE GROUND OR UNDERGROUND,
LOCATED AT ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR ITS SUBSIDIARIES. 
EXCEPT AS SET FORTH ON THE ENVIRONMENTAL MATTERS SCHEDULE, ALL STORAGE TANKS
PREVIOUSLY LOCATED AT ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR ITS
SUBSIDIARIES WERE REMOVED IN ACCORDANCE WITH LEGAL REQUIREMENTS.


 


4.10        INTELLECTUAL PROPERTY.

 


(A)           THE ATTACHED INTELLECTUAL PROPERTY SCHEDULE DESCRIBES:


 

(I)            ALL INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY THE COMPANY AND
ITS SUBSIDIARIES FOR WHICH A PATENT, TRADEMARK, TRADE NAME, DOMAIN NAME OR
COPYRIGHT

 

12

--------------------------------------------------------------------------------


 

REGISTRATION EXISTS OR HAS BEEN APPLIED FOR OR ANY OTHER TRADEMARK WHICH IS
OTHERWISE MATERIAL TO THE CONDUCT OF THE BUSINESS AS OF THE CLOSING DATE; AND

 

(II)           ALL WRITTEN LICENSES OF INTELLECTUAL PROPERTY WHICH ANY OF THE
COMPANY AND ITS SUBSIDIARIES HAS BEEN GRANTED FROM ANY THIRD PARTY.

 


(B)           THE COMPANY AND ITS SUBSIDIARIES ARE THE SOLE AND EXCLUSIVE OWNERS
OF ALL INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE CONDUCT OF THE BUSINESS AS
OF THE CLOSING DATE, INCLUDING THE INTELLECTUAL PROPERTY REFERENCED IN SECTION
4.10(A)(I), TRADE SECRETS, RECIPES, MATERIAL UNREGISTERED COPYRIGHTS,
ADVERTISING, WEBSITE CONTENT, PACKAGING AND PRODUCT MANUFACTURING PROCESSES, BUT
EXCLUDING THE INTELLECTUAL PROPERTY IDENTIFIED IN SECTION 4.10(A)(II), AND SUCH
RIGHTS ARE NOT SUBJECT TO ANY PRIOR AGREEMENT, LIEN OR ENCUMBRANCE OTHER THAN
ANY IMPLIED, NON-EXCLUSIVE LICENSES ARISING IN THE ORDINARY COURSE OF BUSINESS
IN CONNECTION WITH THE SALE OF GOODS.  THE COMPANY AND ITS SUBSIDIARIES HAVE THE
RIGHT TO USE ALL INTELLECTUAL PROPERTY REFERENCED IN SECTION 4.10(A)(II) IN
ACCORDANCE WITH THE WRITTEN LICENSES THEREFOR.  WITHOUT LIMITING ANY OF THE
FOREGOING, TO THE COMPANY’S KNOWLEDGE, THE COMPANY AND ITS SUBSIDIARIES OWN OR
OTHERWISE HAVE THE RIGHT TO USE, ALL INTELLECTUAL PROPERTY USED BY THEM IN THE
CONDUCT OF THE BUSINESS AS OF THE CLOSING DATE.


 


(C)           EXCEPT AS SET FORTH ON THE INTELLECTUAL PROPERTY SCHEDULE, TO THE
COMPANY’S KNOWLEDGE, THERE IS AND HAS BEEN NO MATERIAL UNAUTHORIZED USE,
INFRINGEMENT OR MISAPPROPRIATION OF ANY OF THE INTELLECTUAL PROPERTY BY ANY
THIRD PARTY.  TO THE COMPANY’S KNOWLEDGE, THE USE OF THE INTELLECTUAL PROPERTY
IN CONNECTION WITH THE CONDUCT OF THE BUSINESS AS OF THE CLOSING DATE HAS NOT
AND DOES NOT INFRINGE THE INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY THIRD
PARTY AND NO SUCH CLAIMS OR NOTICES HAVE BEEN MADE OR GIVEN TO THE COMPANY OR
ITS SUBSIDIARIES.  THE COMPANY HAS TAKEN REASONABLE MEASURES TO POLICE AND
PROTECT THE INTELLECTUAL PROPERTY FROM INFRINGING THIRD-PARTY USE.


 


4.11        REAL ESTATE.

 


(A)           THE ATTACHED REAL ESTATE SCHEDULE SETS FORTH THE ADDRESS OF EACH
PARCEL OF REAL PROPERTY OWNED BY EACH OF THE COMPANY AND ITS SUBSIDIARIES.  WITH
RESPECT TO EACH PROPERTY:


 

(I)            THE COMPANY OR ITS SUBSIDIARIES IS THE LEGAL TITLEHOLDER OF THE
REAL PROPERTY LISTED ON THE ATTACHED REAL ESTATE SCHEDULE (THE “PROPERTY”), AND
COMPANY HAS GOOD, MERCHANTABLE AND MARKETABLE TITLE TO THE PROPERTY, FREE AND
CLEAR OF ALL LIENS, ENCUMBRANCES, CLAIMS, COVENANTS, CONDITIONS, RESTRICTIONS,
EASEMENTS, RIGHTS OF WAY, OPTIONS, JUDGMENTS OR OTHER MATTERS, EXCEPT PERMITTED
LIENS AND AS SET FORTH ON THE REAL ESTATE SCHEDULE ATTACHED HERETO.

 

(II)           COMPANY HAS RECEIVED NO NOTICE OF ANY PROCEEDINGS PENDING OR
THREATENED TO CHANGE, DOWNZONE OR RECLASSIFY THE EXISTING ZONING CLASSIFICATION
AS TO ANY PORTION OF THE PROPERTY.

 

(III)          THERE ARE NO EXISTING DEFECTS, STRUCTURAL, MECHANICAL OR
OTHERWISE, IN THE IMPROVEMENTS INCLUDED AS PART OF THE PROPERTY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  COMPANY HAS NO
KNOWLEDGE, AND HAS RECEIVED NO

 

13

--------------------------------------------------------------------------------


 

NOTICES FROM GOVERNMENTAL OFFICIALS, INSURANCE CARRIERS OR OTHERS TO THE EFFECT
THAT ANY OF THE PROPERTY (OR ANY USE THEREOF) IS IN VIOLATION OF ANY LEGAL
REQUIREMENT.

 

(IV)          EXCEPT AS SET FORTH ON THE REAL ESTATE SCHEDULE, NONE OF THE
COMPANY AND ITS SUBSIDIARIES HAS LEASED OR OTHERWISE GRANTED TO ANY PERSON THE
RIGHT TO USE OR OCCUPY SUCH PROPERTY, AND

 

(V)           EXCEPT AS SET FORTH ON THE REAL ESTATE SCHEDULE, OTHER THAN THE
RIGHT OF THE PURCHASER PURSUANT TO THIS AGREEMENT, THERE ARE NO OUTSTANDING
OPTIONS, RIGHTS OF FIRST OFFER OR RIGHTS OF FIRST REFUSAL TO PURCHASE SUCH
PROPERTY OR ANY PORTION THEREOF.

 


(B)           THE ATTACHED REAL ESTATE SCHEDULE LISTS ALL REAL PROPERTY THAT
EACH OF THE COMPANY AND ITS SUBSIDIARIES LEASES OR SUBLEASES FROM ANY OTHER
PERSON.  EXCEPT AS SET FORTH ON THE ATTACHED REAL ESTATE SCHEDULE, TO THE
COMPANY’S KNOWLEDGE, WITH RESPECT TO EACH LEASE AND SUBLEASE LISTED ON THE REAL
ESTATE SCHEDULE, THE LEASE OR SUBLEASE IS LEGAL, VALID, BINDING, ENFORCEABLE,
AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE ILLEGALITY, INVALIDITY,
NONBINDING NATURE, UNENFORCEABILITY, OR INEFFECTIVENESS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF COMPANY OR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT UNDER ANY LEASE OR SUBLEASE WHICH DEFAULT COULD
RESULT IN A MATERIAL ADVERSE EFFECT, AND, TO COMPANY’S KNOWLEDGE, NO LANDLORD
(OR SUBLANDLORD, AS APPLICABLE) IS IN DEFAULT UNDER ANY SUCH LEASE OR SUBLEASE.


 


4.12        CERTAIN LITIGATION.  THE ATTACHED LITIGATION SCHEDULE SETS FORTH
EACH INSTANCE IN WHICH ANY OF THE COMPANY OR ITS SUBSIDIARIES (A) (I) IS SUBJECT
TO ANY OUTSTANDING INJUNCTION, JUDGMENT, ORDER OR DECREE, (II) IS A PARTY TO ANY
SUIT WHICH HAS BEEN FILED, OR (III) IS A PARTY TO ANY PROCEEDING OR HEARING IN
OR BEFORE, OR, TO THE COMPANY’S KNOWLEDGE, INVESTIGATION OF, ANY COURT OF
QUASI-JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY FEDERAL, STATE, LOCAL, OR FOREIGN
JURISDICTION, AND (B) TO THE COMPANY’S KNOWLEDGE EACH INSTANCE IN WHICH ANY OF
THE FOREGOING IS THREATENED.

 


4.13        EMPLOYEE BENEFITS.  THE EMPLOYEE BENEFITS SCHEDULE LISTS EACH
EMPLOYEE BENEFIT PLAN THAT ANY OF THE COMPANY AND ITS SUBSIDIARIES MAINTAINS OR
TO WHICH ANY OF THE COMPANY AND ITS SUBSIDIARIES CONTRIBUTES OR HAS ANY MATERIAL
LIABILITIES.  EXCEPT AS SET FORTH ON THE EMPLOYEE BENEFITS SCHEDULE:

 


(A)           EACH SUCH EMPLOYEE BENEFIT PLAN COMPLIES IN FORM AND IN OPERATION
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING BUT
NOT LIMITED TO THE REQUIREMENTS OF ERISA AND THE CODE.


 


(B)           WITH RESPECT TO EACH SUCH EMPLOYEE BENEFIT PLAN, ALL REQUIRED
PAYMENTS, PREMIUMS, CONTRIBUTIONS, DISTRIBUTIONS, REIMBURSEMENTS OR ACCRUALS FOR
ALL PERIODS ENDING PRIOR TO OR AS OF THE CLOSING DATE HAVE BEEN MADE OR PROPERLY
ACCRUED IN ACCORDANCE WITH GAAP.


 


(C)           EACH SUCH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED TO BE QUALIFIED
UNDER SEC. 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER FROM THE
INTERNAL REVENUE SERVICE TO THE EFFECT THAT IT MEETS THE REQUIREMENTS OF SEC.
401(A) OF THE CODE.  THE COMPANY HAS NO LIABILITY UNDER TITLE IV OF ERISA WITH
RESPECT TO ANY EMPLOYEE BENEFIT PLAN.


 


(D)           THE COMPANY HAS DELIVERED OR MADE AVAILABLE TO THE PURCHASER
CORRECT AND COMPLETE COPIES OF THE PLAN AND TRUST DOCUMENTS AND SUMMARY PLAN
DESCRIPTIONS, THE MOST


 


14

--------------------------------------------------------------------------------



 


RECENT DETERMINATION LETTER RECEIVED FROM THE INTERNAL REVENUE SERVICE, AND THE
MOST RECENT FORM 5500 ANNUAL REPORT, WITH RESPECT TO EACH SUCH EMPLOYEE BENEFIT
PLAN.


 


4.14        AFFILIATE TRANSACTIONS.  EXCEPT AS SET FORTH ON THE ATTACHED
AFFILIATE TRANSACTIONS SCHEDULE, NO OFFICER, DIRECTOR, EMPLOYEE, SHAREHOLDER OR
AFFILIATE OF ANY OF THE COMPANY OR ITS SUBSIDIARIES OR ANY INDIVIDUAL RELATED BY
BLOOD, MARRIAGE OR ADOPTION TO ANY SUCH INDIVIDUAL OR ANY ENTITY IN WHICH ANY
SUCH PERSON OR INDIVIDUAL OWNS ANY BENEFICIAL INTEREST, IS A PARTY TO ANY
AGREEMENT, CONTRACT, COMMITMENT OR TRANSACTION WITH ANY OF THE COMPANY OR ITS
SUBSIDIARIES OR HAS ANY MATERIAL INTEREST IN ANY MATERIAL PROPERTY USED BY ANY
OF THE COMPANY.

 


4.15        INSURANCE.  THE ATTACHED INSURANCE SCHEDULE CONTAINS A DESCRIPTION
OF EACH INSURANCE POLICY MAINTAINED BY THE COMPANY AND ITS SUBSIDIARIES WITH
RESPECT TO ITS PROPERTIES, ASSETS AND BUSINESS.  EACH SUCH INSURANCE POLICY IS
IN FULL FORCE AND EFFECT.

 


4.16        EMPLOYEES.  THE EMPLOYEES SCHEDULE ATTACHED HERETO CONTAINS A TRUE
AND COMPLETE LIST AS OF MARCH 31, 2003 OF (I) THE EMPLOYEES EMPLOYED BY EACH OF
THE COMPANY AND ITS SUBSIDIARIES HAVING AN ANNUAL BASE SALARY IN CALENDAR YEAR
2002 OF $100,000 OR MORE, (II) THE RATE OF ALL COMPENSATION PAID BY EACH OF THE
COMPANY AND ITS SUBSIDIARIES TO EACH SUCH EMPLOYEE, INCLUDING ANY BONUS,
CONTINGENT OR DEFERRED COMPENSATION AND PERQUISITES IN CALENDAR YEAR 2002,
(III) ALL RETENTION BONUS PLANS AND AWARDS (THE “RETENTION BONUS PLANS”) AND ALL
AMOUNTS PAYABLE THEREUNDER, AND (IV) THE DIRECTORS OF EACH OF THE COMPANY AND
ITS SUBSIDIARIES.  TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEE OF ANY OF THE COMPANY
OR ITS SUBSIDIARIES AND NO GROUP OF EMPLOYEES OF ANY OF THE COMPANY OR ITS
SUBSIDIARIES HAS ANY PLANS TO TERMINATE EMPLOYMENT WITH ANY OF THE COMPANY OR
ITS SUBSIDIARIES.

 


4.17        CONTRACTS.

 


(A)           EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR AS SET FORTH
ON THE ATTACHED CONTRACTS SCHEDULE, NONE OF THE COMPANY AND ITS SUBSIDIARIES IS
A PARTY TO OR BOUND BY ANY WRITTEN OR ORAL:


 

(I)            PENSION, PROFIT SHARING, STOCK OPTION, EMPLOYEE STOCK PURCHASE OR
OTHER PLAN OR ARRANGEMENT PROVIDING FOR DEFERRED OR OTHER COMPENSATION OR
BENEFITS TO ITS CURRENT OR FORMER DIRECTORS, OFFICERS OR EMPLOYEES OR ANY OTHER
EMPLOYEE BENEFIT PLAN, ARRANGEMENT OR PRACTICE, WHETHER FORMAL OR INFORMAL;

 

(II)           COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER CONTRACT WITH ANY
LABOR UNION, OR SEVERANCE AGREEMENTS, PROGRAMS, POLICIES OR ARRANGEMENTS;

 

(III)          MANAGEMENT AGREEMENT OR CONTRACT FOR THE EMPLOYMENT OF ANY
OFFICER, INDIVIDUAL EMPLOYEE OR OTHER PERSON ON A FULL-TIME, PART-TIME,
CONSULTING OR OTHER BASIS (I) PROVIDING ANNUAL CASH OR OTHER COMPENSATION IN
EXCESS OF $100,000, (II) PROVIDING FOR THE PAYMENT OF ANY CASH OR OTHER
COMPENSATION OR BENEFITS UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR (III) OTHERWISE RESTRICTING ITS ABILITY TO TERMINATE THE EMPLOYMENT OF
ANY EMPLOYEE AT ANYTIME FOR ANY LAWFUL REASON OR FOR NO REASON WITHOUT PENALTY
OR LIABILITY;

 

(IV)          CONTRACT OR AGREEMENT INVOLVING ANY GOVERNMENTAL ENTITY;

 

15

--------------------------------------------------------------------------------


 

(V)           AGREEMENT OR INDENTURE RELATING TO BORROWED MONEY OR OTHER
INDEBTEDNESS OR THE MORTGAGING OR PLEDGING ON ANY MATERIAL ASSET;

 

(VI)          LEASE OR AGREEMENT UNDER WHICH THE COMPANY IS (I) LESSEE OF OR
HOLDS OR OPERATES ANY PERSONAL PROPERTY, OWNED BY ANY OTHER PARTY, EXCEPT FOR
ANY LEASE OF PERSONAL PROPERTY UNDER WHICH THE AGGREGATE ANNUAL RENTAL PAYMENTS
DO NOT EXCEED $50,000 OR (II) LESSOR OF OR PERMITS ANY THIRD PARTY TO HOLD OR
OPERATE ANY PROPERTY, REAL OR PERSONAL, OWNED OR CONTROLLED BY ANY OF THE
COMPANY AND ITS SUBSIDIARIES;

 

(VII)         CONTRACT RELATING TO THE MARKETING, SALE, ADVERTISING OR PROMOTION
OF ITS PRODUCTS, WHERE SUCH CONTRACT INVOLVES A FEE OR PAYMENT BY ANY OF THE
COMPANY AND ITS SUBSIDIARIES IN EXCESS OF $50,000, OTHER THAN TRADE PROMOTION
OFFERS BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES AND THEIR RESPECTIVE
CUSTOMERS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)        OTHER AGREEMENT WHICH INVOLVES A CONSIDERATION IN EXCESS OF
$50,000 ANNUALLY AND NOT IN THE ORDINARY COURSE OF BUSINESS.

 

(IX)           AGREEMENT CONTAINING PROVISIONS THAT IN ANY WAY RESTRICT OR
PURPORT TO RESTRICT THE BUSINESS ACTIVITY OF THE COMPANY OR ANY SUBSIDIARY OR
OTHERWISE LIMIT THE FREEDOM OF THE COMPANY OR ANY SUBSIDIARY TO ENGAGE IN ANY
BUSINESS ACTIVITY OR TO COMPETE WITH ANY PERSON ANYWHERE IN THE WORLD; AND

 

(X)            LICENSE OR OTHER AGREEMENT RELATING TO INTELLECTUAL PROPERTY.

 


(B)           TO THE COMPANY’S KNOWLEDGE, ALL OF THE CONTRACTS, AGREEMENTS AND
INSTRUMENTS SET FORTH OR REQUIRED TO BE SET FORTH ON THE ATTACHED CONTRACTS
SCHEDULE (THE “MATERIAL CONTRACTS”) ARE VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS DESIGNATED COMPLETED ON SUCH
SCHEDULE AND EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (X) APPLICABLE
INSOLVENCY, BANKRUPTCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND (Y) APPLICABLE EQUITABLE PRINCIPLES
(WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).  EXCEPT AS SET FORTH
ON THE CONSENTS SCHEDULE, NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS DEFAULTED
UNDER OR MATERIALLY BREACHED ANY MATERIAL CONTRACT; AND NONE OF THE COMPANY AND
ITS SUBSIDIARIES HAS KNOWLEDGE OF ANY BREACH OR CANCELLATION OR ANTICIPATED
BREACH OR CANCELLATION BY THE OTHER PARTIES TO ANY MATERIAL CONTRACT TO WHICH
ITS IS A PARTY.


 


(C)           THE PURCHASER HAS BEEN SUPPLIED WITH A TRUE AND CORRECT COPY OF
EACH WRITTEN MATERIAL CONTRACT, TOGETHER WITH ALL AMENDMENTS, WAIVERS OR OTHER
CHANGES THERETO.


 


4.18        BROKER FEES.  EXCEPT FOR THE FEES PAYABLE TO CITIGROUP, N.A. AND ITS
AFFILIATES WHICH ARE THE SOLE OBLIGATION OF THE SELLERS, NONE OF THE COMPANY AND
ITS SUBSIDIARIES HAS ANY LIABILITY OR OBLIGATION TO PAY ANY FEES OR COMMISSIONS
TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

 


4.19        BOOKS AND RECORDS.  THE BOOKS OF ACCOUNT, MINUTE BOOKS, STOCK RECORD
BOOKS, AND OTHER RECORDS OF THE COMPANY AND ITS SUBSIDIARIES (THE “BOOKS AND
RECORDS”), ALL OF WHICH HAVE BEEN MADE OR WILL BE AVAILABLE TO PURCHASER, ARE
COMPLETE AND CORRECT IN ALL MATERIAL


 


16

--------------------------------------------------------------------------------



 


RESPECTS AND HAVE BEEN MAINTAINED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES,
INCLUDING THE MAINTENANCE OF AN ADEQUATE SYSTEM OF INTERNAL CONTROLS.  AT THE
CLOSING, ALL BOOKS AND RECORDS WILL BE IN THE POSSESSION OF THE COMPANY.

 


4.20        ACCURACY ON CLOSING DATE.  EACH REPRESENTATION AND WARRANTY SET
FORTH IN THIS SECTION 4 AND ALL INFORMATION CONTAINED IN ANY CERTIFICATE
DELIVERED BY OR ON BEHALF OF THE PURCHASER PURSUANT TO THIS AGREEMENT SHALL BE
TRUE AND CORRECT AS OF THE TIME OF THE CLOSING AS THOUGH THEN MADE (GIVING
EFFECT TO ANY AMENDED AND RESTATED SCHEDULE TO THIS AGREEMENT SUBMITTED TO THE
PURCHASER PRIOR TO THE CLOSING IN ACCORDANCE WITH SECTION 5.4), EXCEPT (A) AS
AFFECTED BY THE TRANSACTIONS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT AND (B) TO
THE EXTENT THAT SUCH REPRESENTATION AND WARRANTY RELATES SOLELY TO AN EARLIER
DATE.

 


4.21        NO ADDITIONAL REPRESENTATIONS.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN SECTION 4 OF THIS AGREEMENT: THE COMPANY EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
THE CONDITION, VALUE OR QUALITY OF THE BUSINESS OR THE ASSETS OF THE BUSINESS,
AND THE COMPANY SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE ASSETS OF THE BUSINESS, OR ANY PART THEREOF, OR AS TO THE
WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
PATENT, IT BEING UNDERSTOOD THAT SUCH SUBJECT ASSETS ARE BEING ACQUIRED “AS IS,
WHERE IS” ON THE CLOSING DATE, AND IN THEIR PRESENT CONDITION, AND THE PURCHASER
SHALL RELY ON ITS OWN EXAMINATION AND INVESTIGATION THEREOF.


 

SECTION 5.   COVENANTS AND OTHER AGREEMENTS.  The Parties agree as follows with
respect to the period (i) between the execution of this Agreement and the
Closing, in the case of Sections 5.1 through 5.5(a), 5.7, 5.12, 5.13, 5.14, 5.15
(with respect to clauses (a) and (c) only), 5.17 and 5.18 and (ii) following the
Closing in the case of Section 5.5(b) and Sections 5.6 through 5.11, 5.15 (with
respect to clause (b) only), 5.16 and Section 5.17 (with respect to the Sellers
and Sellers’ Representative only) below:


 


5.1          GENERAL.  EACH OF THE PARTIES SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO TAKE ALL ACTION AND TO DO ALL THINGS NECESSARY, PROPER, OR ADVISABLE
IN ORDER TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING SATISFACTION, BUT NOT WAIVER, OF THE CLOSING CONDITIONS SET
FORTH IN SECTION 7 BELOW).

 


5.2          OPERATION OF BUSINESS.  FROM THE DATE OF THIS AGREEMENT THROUGH THE
CLOSING, EXCEPT AS THE PURCHASER MAY APPROVE OTHERWISE (WITH SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD), OR AS OTHERWISE EXPRESSLY CONTEMPLATED OR
PERMITTED BY THE TRANSACTION DOCUMENTS, THE COMPANY SHALL (I) OBTAIN THE
ADVERTISING AND PROMOTIONAL SERVICES SET FORTH ON SCHEDULE A ATTACHED HERETO FOR
THE MONTHS OF MAY AND JUNE 2003 AND (II) OTHERWISE CONDUCT THE BUSINESS IN THE
ORDINARY COURSE IN ACCORDANCE WITH PAST PRACTICE.  NOTHING IN THIS SECTION SHALL
PREVENT THE COMPANY FROM USING CASH TO PAY OR DISCHARGE ANY COMPANY DEBT ON OR
PRIOR TO THE CLOSING DATE.

 


17

--------------------------------------------------------------------------------



 


5.3          ACCESS TO RECORDS.  PRIOR TO THE CLOSING, SUBJECT TO THE TERMS OF
THE CONFIDENTIALITY AGREEMENT (AS DEFINED BELOW), THE COMPANY SHALL PERMIT THE
PURCHASER TO HAVE ACCESS AT REASONABLE TIMES, AND IN A MANNER SO AS NOT TO
INTERFERE WITH THE NORMAL BUSINESS OPERATIONS OF THE COMPANY, TO ALL BOOKS,
RECORDS (INCLUDING TAX RECORDS), CONTRACTS, AND DOCUMENTS OF OR PERTAINING TO
THE BUSINESS.

 


5.4          NOTICE OF DEVELOPMENTS.  THE SELLERS AND THE COMPANY SHALL PROMPTLY
NOTIFY THE PURCHASER IN WRITING OF ANY DEVELOPMENT CAUSING A BREACH OF ANY OF
THE REPRESENTATIONS AND WARRANTIES IN SECTIONS 3 AND 4 ABOVE.  UNLESS THE
PURCHASER HAS THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9.1
BELOW BY REASON OF SUCH DEVELOPMENT AND EXERCISES THAT RIGHT WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER GAINING SUCH RIGHT, AS PROVIDED IN SECTION 9.1 BELOW, THE
WRITTEN NOTICE PURSUANT TO THIS SECTION 5.4 SHALL BE DEEMED TO HAVE AMENDED THE
SCHEDULES, TO HAVE QUALIFIED THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 3 AND 4 ABOVE, AND TO HAVE CURED ANY MISREPRESENTATION OR BREACH OF
WARRANTY THAT OTHERWISE MIGHT HAVE EXISTED HEREUNDER BY REASON OF THE
DEVELOPMENT.   FROM THE DATE OF THIS AGREEMENT UNTIL THE CLOSING, THE PURCHASER
PROMPTLY SHALL NOTIFY THE SELLERS IF ANY REPRESENTATION AND WARRANTY OF THE
PURCHASER SET FORTH IN THIS AGREEMENT WAS UNTRUE WHEN MADE OR SUBSEQUENTLY HAS
BECOME UNTRUE.

 


5.5          PUBLIC ANNOUNCEMENTS.

 


(A)           PRIOR TO THE CLOSING DATE, NONE OF THE COMPANY AND THE SELLERS, ON
THE ONE HAND, OR THE PURCHASER, ON THE OTHER HAND, SHALL MAKE, OR PERMIT ANY
AGENT OR AFFILIATE TO MAKE, ANY PUBLIC STATEMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESS RELEASES, WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), EXCEPT AS MAY BE REQUIRED BY LAW
OR AS SET FORTH ON SCHEDULE 5(A) ATTACHED HERETO (“PERMITTED DISCLOSURES”). 
OTHER THAN WITH RESPECT TO PERMITTED DISCLOSURES, THE PURCHASER, ON THE ONE
HAND, AND THE SELLERS AND THE COMPANY, ON THE OTHER HAND, SHALL PROVIDE THE
OTHER WITH A PRIOR COPY OF THE CONTENT AND SUBSTANCE OF ALL PUBLIC ANNOUNCEMENTS
CONCERNING THE TRANSACTIONS CONTEMPLATED HEREBY WHICH PUBLIC ANNOUNCEMENT SHALL
BE SUBJECT TO THE APPROVAL OF THE OTHER PARTY, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.  THE COMPANY AND THE SELLERS HEREBY APPROVE
THE PURCHASER’S PRESS RELEASE IN THE FORM OF SCHEDULE F ATTACHED HERETO.


 


(B)           FOLLOWING THE CLOSING DATE, NONE OF THE COMPANY AND THE SELLERS,
ON THE ONE HAND, OR THE PURCHASER, ON THE OTHER HAND, SHALL MAKE, OR PERMIT ANY
AGENT OR AFFILIATE TO MAKE, ANY PUBLIC STATEMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESS RELEASES, WITH RESPECT TO THE CONDUCT OF THE AUCTION OR
SALE PROCESS, NEGOTIATIONS BETWEEN THE PARTIES, OR THE ALLOCATION OF THE
PURCHASE PRICE AMONG THE SELLERS (IN THE CASE OF THE PURCHASER),  OR MAKE ANY
DISPARAGING REMARKS CONCERNING ANY OF THE PARTIES, IN EACH CASE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD), EXCEPT A DISCLOSURE WHICH ANY PARTY IS ADVISED BY ITS COUNSEL IS
REQUIRED BY LAW.  IN THE EVENT THAT ANY PARTY REASONABLY BELIEVES AFTER
CONSULTATION WITH COUNSEL THAT IT IS REQUIRED BY LAW TO DISCLOSE ANY SUCH
INFORMATION DESCRIBED ABOVE, THE DISCLOSING PARTY WILL (I) PROVIDE THE OTHER
PARTY WITH NOTICE AS PROMPTLY AS PRACTICABLE IN ORDER THAT THE OTHER PARTY MAY
ATTEMPT TO OBTAIN A PROTECTIVE ORDER OR OTHER ASSURANCE THAT CONFIDENTIAL
TREATMENT WILL BE ACCORDED SUCH  INFORMATION AND (II) COOPERATE WITH THE OTHER
PARTY (AT THE OTHER PARTY’S SOLE COST AND EXPENSE) IN ATTEMPTING TO OBTAIN SUCH
ORDER OR ASSURANCE.


 


18

--------------------------------------------------------------------------------



 


5.6          LITIGATION SUPPORT.  IN THE EVENT AND FOR SO LONG AS ANY PARTY
ACTIVELY IS CONTESTING OR DEFENDING AGAINST ANY THIRD PARTY ACTION, SUIT,
PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR DEMAND IN
CONNECTION WITH (A) ANY TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT, OR (B)
ANY FACT, SITUATION, CIRCUMSTANCE, STATUS, CONDITION, ACTIVITY, PRACTICE, PLAN,
OCCURRENCE, EVENT, INCIDENT, ACTION, FAILURE TO ACT, OR TRANSACTION ON OR PRIOR
TO THE CLOSING DATE INVOLVING THE SELLERS OR THE COMPANY, THE PURCHASER AGREES
TO (I) COOPERATE WITH THE CONTESTING OR DEFENDING PARTY AND ITS COUNSEL, (II)
MAKE AVAILABLE THE EMPLOYEES OF THE BUSINESS THEN EMPLOYED BY THE PURCHASER TO
PROVIDE TESTIMONY, TO BE DEPOSED, TO ACT AS WITNESSES AND TO ASSIST COUNSEL, AND
(III) PROVIDE ACCESS TO ITS BOOKS AND RECORDS AS SHALL BE NECESSARY IN
CONNECTION WITH THE DEFENSE OR CONTEST, ALL AT THE SOLE COST AND EXPENSE OF THE
CONTESTING OR DEFENDING PARTY (UNLESS THE CONTESTING OR DEFENDING PARTY IS
ENTITLED TO INDEMNIFICATION THEREFOR UNDER SECTION 6 BELOW).

 


5.7          TRANSACTION EXPENSES; TRANSFER TAXES.  EACH OF THE PURCHASER, ON
THE ONE HAND, AND THE SELLERS, ON THE OTHER HAND, SHALL BEAR ITS OWN COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  ALL TRANSFER TAXES, STAMP
AND RECORDING TAXES, SALES, USE AND GROSS RECEIPTS TAXES AND OTHER MISCELLANEOUS
CLOSING FEES OR COSTS ASSOCIATED THEREWITH SHALL BE PAID BY THE PARTY LEGALLY
RESPONSIBLE FOR SUCH EXPENSES.

 


5.8          FURTHER ASSURANCES.  FROM AND AFTER THE CLOSING, THE PURCHASER AND
EACH OF THE SELLERS (THROUGH THE SELLERS’ REPRESENTATIVE) SHALL EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS OF CONVEYANCE AND TRANSFER AND TAKE SUCH OTHER
ACTION AS REASONABLY MAY BE NECESSARY TO FURTHER EFFECTUATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 


5.9          RECORD RETENTION.  THE PARTIES AGREE THAT FOR A PERIOD OF SEVEN (7)
YEARS AFTER THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLERS,
NEITHER THE PURCHASER NOR ANY OF ITS AFFILIATES SHALL DISPOSE OF OR DESTROY ANY
OF THE BOOKS AND RECORDS PURCHASED HEREUNDER WHICH MAY BE RELEVANT TO ANY LEGAL,
REGULATORY OR TAX AUDIT, INVESTIGATION, INQUIRY OR REQUIREMENT OF ANY OF THE
SELLERS WITHOUT FIRST OFFERING SUCH RECORDS TO THE SELLERS’ REPRESENTATIVE.

 


5.10        INSURANCE.  FOR A PERIOD OF NOT LESS THAN SIX (6) YEARS AFTER THE
CLOSING DATE, THE PURCHASER SHALL (A) CAUSE TO BE MAINTAINED IN EFFECT THE
CURRENT POLICIES OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE (“D&O
INSURANCE”) MAINTAINED BY THE COMPANY, OR SUBSTITUTE POLICIES PROVIDING AT LEAST
THE SAME COVERAGE AND AMOUNTS AND CONTAINING TERMS AND CONDITIONS WHICH ARE NOT
LESS ADVANTAGEOUS IN ANY MATERIAL RESPECT, IN EACH CASE WITH RESPECT TO CLAIMS
ARISING FROM FACTS OR EVENTS WHICH OCCURRED AT OR PRIOR TO THE CLOSING DATE AND
(B) NOT BE PERMITTED TO AMEND, ALTER, MODIFY, OR TERMINATE ANY PROVISIONS IN THE
COMPANY’S OR ITS SUBSIDIARIES’ CERTIFICATE OF INCORPORATION, OR BY-LAWS OR OTHER
EQUIVALENT GOVERNING DOCUMENTS IN A MANNER WHICH WOULD REMOVE, LIMIT OR IMPAIR
THE PROVISIONS PROVIDING FOR THE INDEMNIFICATION AND EXCULPATION OF DIRECTORS
AND OFFICERS CONTAINED THEREIN.

 


5.11        EMPLOYEE MATTERS.  THROUGH THE NINETY-DAY ANNIVERSARY OF THE CLOSING
DATE, THE PURCHASER HEREBY AGREES TO PROVIDE EMPLOYEES OF THE COMPANY WITH
COVERAGE UNDER EMPLOYEE WELFARE BENEFIT PLANS WHICH IS SUBSTANTIALLY SIMILAR IN
THE AGGREGATE (OR GREATER) TO THE COVERAGE PROVIDED UNDER THE EMPLOYEE WELFARE
BENEFIT PLANS OF THE COMPANY AND ITS SUBSIDIARIES WHICH ARE LISTED ON THE
EMPLOYEE MATTERS SCHEDULE AS IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING DATE.


 


19

--------------------------------------------------------------------------------



 


ADDITIONALLY, FOR THE PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON THE
FIVE-YEAR ANNIVERSARY OF THE CLOSING DATE THE PURCHASER HEREBY AGREES TO PROVIDE
MEDICAL AND DENTAL BENEFITS FOR LAWRENCE KURZIUS AND HIS ELIGIBLE DEPENDANTS
WHICH ARE SUBSTANTIALLY SIMILAR IN THE AGGREGATE (OR GREATER) TO THE MEDICAL AND
DENTAL BENEFITS PROVIDED TO LAWRENCE KURZIUS AND HIS ELIGIBLE DEPENDANTS
IMMEDIATELY PRIOR TO THE CLOSING DATE.


 


5.12        HSR.  IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE PARTIES SHALL COMPLY PROMPTLY WITH THE NOTIFICATION AND REPORTING
REQUIREMENTS OF THE HSR ACT AND USE ALL COMMERCIALLY REASONABLE BEST EFFORTS TO
OBTAIN EARLY TERMINATION OF THE WAITING PERIOD UNDER THE HSR ACT.  THE PARTIES
SHALL SUBSTANTIALLY COMPLY WITH ANY ADDITIONAL REQUESTS FOR INFORMATION,
INCLUDING REQUESTS FOR PRODUCTION OF DOCUMENTS AND PRODUCTION OF WITNESSES FOR
INTERVIEWS OR DEPOSITIONS, BY ANY ANTITRUST AUTHORITY.  THE PURCHASER SHALL PAY
ALL FILING FEES ASSOCIATED WITH COMPLIANCE UNDER THE HSR ACT.

 


5.13        NO-SHOP.  UNTIL SUCH TIME, IF ANY, AS THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 9.1 HEREOF, NONE OF THE COMPANY, THE SELLERS OR ANY OF THEIR
REPRESENTATIVES OR AFFILIATES SHALL, DIRECTLY OR INDIRECTLY, SOLICIT, INITIATE,
ENCOURAGE THE SUBMISSION OF, CONSIDER, OR NEGOTIATE WITH RESPECT TO, ANY
INQUIRIES, PROPOSALS OR OFFERS FROM ANY PERSON RELATING TO ANY TRANSACTION
INVOLVING THE ACQUISITION OF THE BUSINESS, THE ASSETS OF THE COMPANY OR ANY OF
THE CAPITAL STOCK OF THE COMPANY OR ITS SUBSIDIARIES, OR ANY SIMILAR
TRANSACTION, EXCEPT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND OTHER THAN FOR SALES IN THE ORDINARY COURSE OF BUSINESS.

 


5.14        RETENTION BONUS AMENDMENTS.  THE COMPANY AND THE SELLERS SHALL TAKE
ALL NECESSARY ACTIONS PRIOR TO THE CLOSING TO (I) AMEND IN A MANNER SATISFACTORY
TO THE PURCHASER THE RETENTION BONUSES LISTED ON THE AFFILIATE TRANSACTIONS
SCHEDULE (THE “RETENTION BONUSES”) SUCH THAT ALL RETENTION BONUSES SHALL BECOME
DUE AND PAYABLE IMMEDIATELY FOLLOWING THE CLOSING AND THAT, AS A CONDITION TO
THE RECEIPT OF SUCH RETENTION BONUSES, THE RECIPIENTS THEREOF SHALL BE REQUIRED
TO EXECUTE A RELEASE IN FAVOR OF THE COMPANY AND THE PURCHASER IN THE FORM
ATTACHED HERETO AS EXHIBIT E-1 AND (II) PROVIDE FOR THE WITHHOLDING OF ALL TAXES
OR OTHER AMOUNTS REQUIRED BY LAW TO BE WITHHELD FROM THE RETENTION BONUSES (THE
“WITHHOLDING AMOUNTS”).

 


5.15        PAYMENT OF OBLIGATIONS.  THE COMPANY SHALL (A) ON OR PRIOR TO THE
CLOSING DATE, PAY AND DISCHARGE ALL COMPANY DEBT ALL OF WHICH SHALL BE LISTED ON
THE PAYMENT OBLIGATIONS SCHEDULE ATTACHED AS SCHEDULE B HERETO, (B) IMMEDIATELY
FOLLOWING THE CLOSING, PAY THE RETENTION BONUSES TO THE INDIVIDUALS AND IN THE
AMOUNTS LISTED ON THE PAYMENT OBLIGATIONS SCHEDULE ATTACHED AS SCHEDULE B
HERETO, AND (C) ON OR PRIOR TO THE CLOSING, PAY THE CONSIDERATION TO EACH OF THE
HOLDERS OF COMPANY OPTIONS ALL OF WHOM ARE LISTED ON THE CAPITALIZATION SCHEDULE
REQUIRED TO BE PAID TO EACH SUCH HOLDER (NET OF ALL TAXES OR OTHER AMOUNTS
REQUIRED BY LAW TO BE WITHHELD) FOR THE PURPOSE OF TERMINATING HIS OR HER
RESPECTIVE COMPANY OPTIONS.  THE AMOUNTS PAID UNDER CLAUSES (B) AND (C) (AND
CLAUSE (A) TO THE EXTENT THE SOURCE OF SUCH FUNDS IS THE PAYMENT TO BE MADE BY
THE PURCHASER UNDER SECTION 1.4(C)) SHALL BE FUNDED BY THE PURCHASER AT CLOSING
THROUGH A STOCKHOLDER CONTRIBUTION TO THE CAPITAL OF THE PAYOR COMPANY.

 


20

--------------------------------------------------------------------------------



 


5.16        TAX MATTERS.


 


(A)           TAX REFUNDS AND TAX BENEFITS.  ANY INCOME TAX REFUNDS OR CREDITS
IN RESPECT OF AN OVERPAYMENT OF INCOME TAX OF THE COMPANY THAT ARE RECEIVED BY
THE PURCHASER OR THE COMPANY, AND ANY AMOUNTS CREDITED AGAINST INCOME TAX TO
WHICH THE PURCHASER OR THE COMPANY BECOME ENTITLED, IN EACH CASE THAT RELATE TO
A PRE-CLOSING TAX PERIOD (INCLUDING THE PRE-CLOSING PORTION OF ANY STRADDLE
PERIOD) OTHER THAN A REFUND OR CREDIT ATTRIBUTED TO A TAX ATTRIBUTE GENERATED IN
A POST-CLOSING TAX YEAR, SHALL, SUBJECT TO SECTION 5.16(E), BE FOR THE ACCOUNT
OF THE SELLERS, AND THE PURCHASER SHALL REMIT TO THE SELLERS’ REPRESENTATIVE (ON
BEHALF OF THE SELLERS) ANY SUCH REFUND OR THE AMOUNT OF ANY SUCH CREDIT, IN EACH
CASE, NET OF ANY TAX COST, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF OR
REALIZATION OF SUCH BENEFIT TO THE COMPANY FROM THE RECEIPT OF SUCH REFUND.


 


(B)           INCOME TAX RETURNS.


 

(I)            (A)          THE SELLERS’ REPRESENTATIVE SHALL HAVE THE EXCLUSIVE
AUTHORITY AND OBLIGATION TO PREPARE, EXECUTE ON BEHALF OF THE COMPANY AND FILE,
OR CAUSE TO BE PREPARED AND FILED, ALL INCOME TAX RETURNS (INCLUDING AMENDED
INCOME TAX RETURNS AND CLAIMS FOR REFUND OTHER THAN AMENDED RETURNS TO OBTAIN A
REFUND RESULTING FROM THE CARRYBACK OF A TAX ATTRIBUTE GENERATED IN A
POST-CLOSING PERIOD) OF THE COMPANY THAT ARE REQUIRED TO BE FILED WITH RESPECT
TO ANY PRE-CLOSING TAX PERIOD.  SUCH TAX RETURNS WILL BE PREPARED IN A MANNER
CONSISTENT WITH PAST PRACTICE.  NO ACCOUNTING OR PERIOD CHANGES MAY BE MADE THAT
ARE NOT REQUIRED BY LAW.  NO LATER THAN 45 DAYS PRIOR TO THEIR DUE DATE,
SELLERS’ REPRESENTATIVE SHALL SUBMIT SUCH RETURNS TO PURCHASER FOR ITS REVIEW. 
SUBJECT TO THE SECOND AND THIRD SENTENCE OF THIS SECTION 5.16(B)(I)(A), ALL
REASONABLE COMMENTS OF PURCHASER WITH RESPECT TO SUCH TAX RETURNS SHALL BE
INCORPORATED PRIOR TO THEIR TIMELY FILING IF SUBMITTED TO SELLERS’
REPRESENTATIVE NO LATER THAN 15 DAYS PRIOR TO THE DUE DATE FOR THE TIMELY FILING
OF SUCH TAX RETURNS UNLESS THE INDEPENDENT AUDITORS (SUCH COSTS AND EXPENSES OF
THE INDEPENDENT AUDITORS RELATED TO THIS SECTION 5.16 TO BE BORNE BY THE
SELLERS) DETERMINE THAT SELLERS’ REPRESENTATIVE’S REFUSAL TO ACCEPT THE
PURCHASER’S COMMENT(S) IS ADEQUATELY SUPPORTED BY APPLICABLE TAX LAW.  THE
SELLERS SHALL PAY OR CAUSE TO BE PAID ALL INCOME TAXES DUE FROM THE COMPANY
SHOWN ON ANY INCOME TAX RETURNS REQUIRED TO BE FILED WITH RESPECT TO ANY
PRE-CLOSING TAX PERIOD TO THE EXTENT SUCH INCOME TAXES HAVE NOT ALREADY BEEN
PAID AND DIRECTLY RELATE TO SUCH PRE-CLOSING TAX PERIOD.

 

(B)           THE PURCHASER SHALL HAVE THE EXCLUSIVE AUTHORITY AND OBLIGATION TO
PREPARE, EXECUTE ON BEHALF OF THE COMPANY AND FILE, OR CAUSE TO BE PREPARED AND
FILED, ALL STRADDLE PERIOD TAX RETURNS OF THE COMPANY THAT ARE REQUIRED TO BE
FILED WITH RESPECT TO ANY STRADDLE PERIOD.  SUCH TAX RETURNS WILL BE PREPARED IN
A MANNER CONSISTENT WITH PAST PRACTICE.  NO ACCOUNTING OR PERIOD CHANGES MAY BE
MADE THAT ARE NOT REQUIRED BY LAW.  NO LATER THAN 45 DAYS PRIOR TO THEIR DUE
DATE, PURCHASER SHALL SUBMIT SUCH STRADDLE PERIOD TAX RETURN TO SELLERS’
REPRESENTATIVE FOR ITS REVIEW.  SUBJECT TO THE SECOND AND THIRD SENTENCE OF THIS
SECTION 5.16(B)(I)(B), ALL REASONABLE COMMENTS OF SELLERS’ REPRESENTATIVE WITH
RESPECT TO SUCH TAX RETURN SHALL BE INCORPORATED PRIOR TO THEIR TIMELY FILING IF
SUBMITTED TO PURCHASER NO LATER THAN 15 DAYS PRIOR TO THE DUE DATE FOR THE
TIMELY FILING OF SUCH TAX RETURN.

 

21

--------------------------------------------------------------------------------


 

(II)           THE SELLERS’ REPRESENTATIVE AND THE PURCHASER AGREE TO CAUSE THE
CLOSING OF ALL ACCOUNTING PERIODS, TAXABLE PERIODS AND TAXABLE YEARS WITH
RESPECT TO INCOME TAXES OF THE COMPANY AS OF THE CLOSING DATE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW.

 

(III)          IN THE CASE OF ANY TAXES (A) OTHER THAN THOSE BASED UPON OR
RELATED TO INCOME, THAT ARE PAYABLE ON A PERIODIC BASIS FOR A PERIOD THAT BEGINS
BEFORE AND ENDS AFTER THE CLOSING DATE, THE PORTION OF SUCH TAXES THAT ARE
PAYABLE FOR THE PERIOD ENDING ON THE CLOSING DATE SHALL BE DEEMED TO BE THE
AMOUNT OF SUCH TAXES FOR THE ENTIRE PERIOD MULTIPLIED BY A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE PERIOD ENDING ON THE CLOSING
DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE ENTIRE PERIOD,
AND (B) BASED UPON OR RELATED TO INCOME THAT ARE PAYABLE ON A PERIODIC BASIS FOR
A PERIOD THAT BEGINS BEFORE AND ENDS AFTER THE CLOSING DATE, THE PORTION OF SUCH
TAXES THAT IS PAYABLE FOR THE PERIOD ENDING ON THE CLOSING DATE SHALL BE DEEMED
TO BE THAT WHICH WOULD BE PAYABLE IF THE TAXABLE YEAR ENDED ON THE CLOSING DATE.

 


(C)           POST-CLOSING ACCESS AND COOPERATION.  THE PURCHASER SHALL, AND
SHALL CAUSE ITS AFFILIATES TO, PROVIDE TO THE SELLERS SUCH COOPERATION AND
INFORMATION AS THE SELLERS REASONABLY MAY REQUEST IN FILING ANY INCOME TAX
RETURN, AMENDED INCOME TAX RETURN OR CLAIM FOR REFUND FOR INCOME TAXES,
DETERMINING A LIABILITY FOR INCOME TAXES OR A RIGHT TO A REFUND OF INCOME TAXES
OR IN CONDUCTING ANY AUDIT OR OTHER PROCEEDING IN RESPECT OF INCOME TAXES, IN
EACH CASE, WITH RESPECT TO INCOME TAXES OF THE COMPANY FOR THE PRE-CLOSING TAX
PERIOD.  SUCH COOPERATION AND INFORMATION SHALL INCLUDE MAKING AVAILABLE (DURING
NORMAL BUSINESS HOURS) SUCH KNOWLEDGEABLE EMPLOYEES OF THE PURCHASER AND THE
COMPANY (AND THEIR RESPECTIVE AFFILIATES), AND PROVIDING ACCESS (DURING NORMAL
BUSINESS HOURS) TO THE BOOKS AND RECORDS OF THE COMPANY.


 


(D)           CONTROVERSIES.


 

(I)            THE PURCHASER SHALL PROMPTLY NOTIFY THE SELLERS’ REPRESENTATIVE
IN WRITING UPON RECEIPT BY THE PURCHASER OR ANY AFFILIATE OF THE PURCHASER OF
ANY NOTICE OF ANY INQUIRIES, CLAIMS, ASSESSMENTS, AUDITS OR SIMILAR EVENTS WITH
RESPECT TO ANY INCOME TAXES OF THE COMPANY FOR A PRE-CLOSING TAX PERIOD (ANY
SUCH INQUIRY, CLAIM, ASSESSMENT, AUDIT OR SIMILAR EVENT, A “TAX MATTER”);
PROVIDED THAT THE FAILURE TO SO NOTIFY THE SELLERS WILL NOT RELIEVE THE SELLERS
OF THEIR OBLIGATIONS HEREUNDER, INCLUDING THEIR OBLIGATION TO INDEMNIFY FOR ANY
INCOME TAXES ARISING IN CONNECTION WITH SUCH TAX MATTER, EXCEPT TO THE EXTENT
THAT THE SELLERS ARE HARMED BY THE FAILURE TO SO NOTIFY.

 

(II)           THE PROVISIONS OF SECTION 6.5(B) SHALL APPLY TO ANY TAX MATTER.

 


(E)           TAX BENEFIT OF CERTAIN PAYMENTS.  IN THE EVENT THAT ANY AMOUNT
WHICH WOULD (BEFORE APPLICATION OF THIS SUBSECTION (E)) BE PAYABLE TO THE
SELLERS’ REPRESENTATIVE PURSUANT TO SECTION 5.16(A) IS GREATER THAN THE AMOUNT
THAT WOULD HAVE BEEN PAYABLE BUT FOR ANY DEDUCTION OR OTHER TAX BENEFIT
ATTRIBUTABLE TO PAYMENT OF THE RETENTION BONUSES, THE AMOUNT DUE UNDER SECTION
5.16(A) SHALL BE REDUCED BY AN AMOUNT EQUAL TO 100% OF SUCH EXCESS.  THE PARTIES
AGREE THAT THE PAYMENT OF THE RETENTION BONUSES WILL BE SUBJECT TO THE “NEXT DAY
RULE” OF TREAS. REG. SECTION 1.1502-76(B)(1)(II)(B).


 


22

--------------------------------------------------------------------------------



 


5.17        CONFIDENTIALITY.


 


(A)           EACH SELLER, THE SELLERS’ REPRESENTATIVE AND, ON AND PRIOR TO THE
CLOSING DATE, THE COMPANY, AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN THE CONFIDENTIALITY OF ALL PROPRIETARY AND OTHER NON-PUBLIC INFORMATION
REGARDING THE COMPANY AND ITS SUBSIDIARIES, EXCEPT AS REQUIRED TO FILE TAX
RETURNS AND AS REQUIRED BY LAW, OR AS MAY BE REASONABLY NECESSARY TO CONDUCT THE
BUSINESS OF THE COMPANY (WITH RESPECT TO THE PERIOD PRIOR TO THE CLOSING DATE). 
IN THE EVENT OF ANY BREACH OF ANY PROVISION OF THIS SECTION 5.17(A), THE
PURCHASER AND, SUBSEQUENT TO THE CLOSING DATE, THE COMPANY, IN ADDITION AND
SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, MAY APPLY TO
ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION TO SEEK SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF (WITHOUT THE POSTING OF BOND OR
OTHER SECURITY) IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS
HEREOF.


 


(B)           IN THE EVENT THAT ANY PARTY REASONABLY BELIEVES AFTER CONSULTATION
WITH COUNSEL THAT IT IS REQUIRED BY LAW TO DISCLOSE ANY CONFIDENTIAL INFORMATION
DESCRIBED IN SECTION 5.17(A), THE DISCLOSING PARTY WILL (I) PROVIDE THE
PURCHASER WITH NOTICE AS PROMPTLY AS PRACTICABLE IN ORDER THAT THE PURCHASER MAY
ATTEMPT TO OBTAIN A PROTECTIVE ORDER OR OTHER ASSURANCE THAT CONFIDENTIAL
TREATMENT WILL BE ACCORDED SUCH CONFIDENTIAL INFORMATION AND (II) COOPERATE WITH
THE PURCHASER (AT THE PURCHASER’S SOLE COST AND EXPENSE) IN ATTEMPTING TO OBTAIN
SUCH ORDER OR ASSURANCE.  THE PROVISIONS OF SECTION 5.17(A) SHALL NOT APPLY TO
ANY INFORMATION, DOCUMENTS OR MATERIALS WHICH ARE SHOWN TO BE IN THE PUBLIC
DOMAIN OR COME INTO THE PUBLIC DOMAIN, OTHER THAN BY REASON OF DEFAULT BY THE
APPLICABLE PARTY BOUND HEREUNDER OR ITS AFFILIATES.


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, YOU AND EACH
OTHER PARTY TO THE TRANSACTION (AND EACH AFFILIATE AND PERSON ACTING ON BEHALF
OF ANY SUCH PARTY) AGREE THAT EACH PARTY (AND EACH EMPLOYEE, REPRESENTATIVE, AND
OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO SUCH PARTY OR SUCH PERSON RELATING TO SUCH TAX TREATMENT AND TAX
STRUCTURE, EXCEPT TO THE EXTENT NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL
OR STATE SECURITIES LAWS.  THIS AUTHORIZATION IS NOT INTENDED TO PERMIT
DISCLOSURE OF ANY OTHER INFORMATION INCLUDING (WITHOUT LIMITATION) (I) ANY
PORTION OF ANY MATERIALS TO THE EXTENT NOT RELATED TO THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTION, (II) THE IDENTITIES OF PARTICIPANTS OR POTENTIAL
PARTICIPANTS IN THE TRANSACTION, (III) THE EXISTENCE OR STATUS OF ANY
NEGOTIATIONS, (IV) ANY PRICING OR FINANCIAL INFORMATION (EXCEPT TO THE EXTENT
SUCH PRICING OR FINANCIAL INFORMATION IS RELATED TO THE TAX TREATMENT OR TAX
STRUCTURE OF THE TRANSACTION), OR (V) ANY OTHER TERM OR DETAIL NOT RELEVANT TO
THE TAX TREATMENT OR THE TAX STRUCTURE OF THE TRANSACTION.


 


5.18        TERMINATION OF CERTAIN AGREEMENTS.  EFFECTIVE AS OF THE CLOSING OF
BUSINESS ON THE CLOSING DATE, (I) THE COMPANY AND LAWRENCE KURZIUS HEREBY AGREE
THAT THE SEVERANCE AGREEMENT, DATED AUGUST 5, 1993, SHALL BE TERMINATED AND
SHALL HAVE NO FURTHER FORCE AND EFFECT, AND (II) THE COMPANY AND EACH OF THE
SELLERS HEREBY AGREE THAT THE REGISTRATION AGREEMENT, DATED AUGUST 5, 1993,
WHICH IS DESCRIBED IN THE AFFILIATE TRANSACTIONS SCHEDULE, SHALL BE TERMINATED
AND SHALL HAVE NO FURTHER FORCE AND EFFECT.

 


23

--------------------------------------------------------------------------------



 

SECTION 6.   SURVIVAL AND INDEMNIFICATION.


 


6.1          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 2, 3 AND 4 ABOVE SHALL
SURVIVE THE CLOSING HEREUNDER UNTIL FEBRUARY 28, 2005; PROVIDED THAT THE
REPRESENTATION AND WARRANTY SET FORTH IN SECTION 4.9 (ENVIRONMENTAL MATTERS)
SHALL SURVIVE FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE CLOSING AND THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 2.1 (ORGANIZATION,
CORPORATE POWER AND AUTHORIZATION), 3.1 (ORGANIZATION, CORPORATE POWER AND
AUTHORIZATION), 3.3 (CAPITAL STOCK), 4.1 (ORGANIZATION, QUALIFICATION AND
CORPORATE POWER), 4.3 (CAPITALIZATION; SUBSIDIARIES), 4.8 (TAX MATTERS) AND 4.10
(INTELLECTUAL PROPERTY) SHALL SURVIVE THE CLOSING HEREUNDER FOR THE APPLICABLE
STATUTE OF LIMITATIONS.

 


6.2          INDEMNIFICATION OBLIGATIONS OF THE SELLERS.  SUBJECT TO THE
PROVISIONS OF SECTION 6.4 BELOW, THE SELLERS SHALL SEVERALLY, AND NOT JOINTLY,
INDEMNIFY AND HOLD HARMLESS THE PURCHASER AND ITS AFFILIATES, STOCKHOLDERS,
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “PURCHASER
INDEMNITEES”) FROM AND AFTER THE CLOSING, IN RESPECT OF ANY LOSS WHICH ANY
PURCHASER INDEMNITEE SUFFERS, SUSTAINS OR BECOMES SUBJECT TO AS A RESULT OF OR
BY VIRTUE OF, WITHOUT DUPLICATION:

 


(A)           THE BREACH BY THE SELLERS (OR THE COMPANY WITH RESPECT TO THE
PERIOD PRIOR TO THE CLOSING DATE) OF ANY OF THE COVENANTS MADE BY THE SELLERS
(OR THE COMPANY WITH RESPECT TO THE PERIOD PRIOR TO THE CLOSING DATE) IN ANY OF
THE TRANSACTION DOCUMENTS, AND


 


(B)           THE BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTIONS 3 AND 4 OF THIS AGREEMENT (PROVIDED HOWEVER, THAT THE SELLERS ARE
GIVEN AN INDEMNIFICATION CLAIM NOTICE (AS DEFINED BELOW) DURING THE APPLICABLE
SURVIVAL PERIOD SPECIFIED IN SECTION 6.1 ABOVE);


 


(C)           THE FAILURE OF ANY SELLER TO ACT IN ACCORDANCE WITH SECTION 1.6
(APPOINTMENT OF SELLERS’ REPRESENTATIVE); AND


 


(D)           ANY UNPAID INCOME TAXES IMPOSED ON, RELATING TO OR ASSERTED
AGAINST THE COMPANY FOR ANY PRE-CLOSING TAX PERIOD.


 


6.3          INDEMNIFICATION OBLIGATIONS OF THE PURCHASER.  SUBJECT TO THE
PROVISIONS OF SECTION 6.4 BELOW, THE PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS
THE SELLERS AND THEIR RESPECTIVE AFFILIATES, STOCKHOLDERS, OFFICERS, MANAGERS,
DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “SELLERS INDEMNITEES”) FROM
AND AFTER THE CLOSING, IN RESPECT OF ANY LOSS WHICH ANY SELLERS INDEMNITEE
SUFFERS, SUSTAINS OR BECOMES SUBJECT TO AS A RESULT OF OR BY VIRTUE OF, WITHOUT
DUPLICATION:

 


(A)           THE BREACH BY THE PURCHASER (OR THE COMPANY WITH RESPECT TO THE
PERIOD FOLLOWING TO THE CLOSING DATE) OF ANY OF THE COVENANTS MADE BY IT (OR THE
COMPANY WITH RESPECT TO THE PERIOD FOLLOWING TO THE CLOSING DATE) IN ANY OF THE
TRANSACTION DOCUMENTS;


 


(B)           THE BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER CONTAINED IN SECTION 2 OF THIS AGREEMENT (PROVIDED, THAT THE PURCHASER
IS GIVEN AN


 


24

--------------------------------------------------------------------------------



 


INDEMNIFICATION CLAIM NOTICE DURING THE APPLICABLE SURVIVAL PERIOD SPECIFIED IN
SECTION 6.1 ABOVE); AND


 


(C)           ANY CLAIM ARISING IN RESPECT OF THE OPERATION OF THE BUSINESS
SUBSEQUENT TO THE CLOSING (OTHER THAN ANY CLAIM ARISING FROM ANY INDEMNIFICATION
OBLIGATIONS OF THE SELLERS UNDER SECTION 6.2).


 


6.4          LIMITATIONS ON INDEMNIFICATION.


 


(A)           NO PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTIONS 6.2(B) (OTHER THAN WITH RESPECT TO A BREACH OF SECTION 3.4
AND SECTION 4.18), OR 6.3(B) UNLESS AND UNTIL THE AMOUNT OF THE LOSSES SUSTAINED
BY SUCH PARTY WITH RESPECT TO ANY INDIVIDUAL MATTER EXCEEDS $20,000.  IN
ADDITION, NO PARTY SHALL BE OBLIGATED TO INDEMNIFY ANOTHER PARTY WITH RESPECT TO
ANY LOSSES PURSUANT TO SECTIONS 6.2(B) (OTHER THAN WITH RESPECT TO A BREACH OF
SECTION 3.4 AND SECTION 4.18), OR 6.3(B)  AS TO WHICH A PARTY IS OTHERWISE
ENTITLED TO ASSERT ANY CLAIM FOR INDEMNIFICATION UNLESS AND UNTIL THE AGGREGATE
AMOUNT OF THE LOSSES ATTRIBUTABLE TO THE PURCHASER INDEMNITEES OR THE SELLERS
INDEMNITEES, AS THE CASE MAY BE, EXCEEDS $1,800,000 (THE “BASKET AMOUNT”);
PROVIDED, HOWEVER, THAT THEREAFTER THE INDEMNIFYING PARTY (AS DEFINED BELOW)
SHALL INDEMNIFY THE OTHER FOR ANY AMOUNTS IN EXCESS OF, AND NOT INCLUDING, THE
BASKET AMOUNT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, (I)
THE MAXIMUM AGGREGATE OBLIGATION OF THE PURCHASER PURSUANT TO SECTION 6.3(B)
SHALL NOT EXCEED $18,000,000, EXCLUSIVE OF ANY AMOUNTS DUE UNDER SECTION 1.5,
AND (II) THE MAXIMUM AGGREGATE OBLIGATION OF THE SELLERS PURSUANT TO SECTION
6.2(B)) SHALL NOT EXCEED $18,000,000, EXCLUSIVE OF ANY AMOUNTS DUE UNDER SECTION
1.5; PROVIDED THAT, WITH RESPECT TO ANY BREACH OF SECTION 3.3 (CAPITAL STOCK)
THE MAXIMUM AGGREGATE OBLIGATION OF THE SELLERS (INCLUDING ALL OTHER
INDEMNIFICATION OBLIGATIONS OF THE SELLERS PURSUANT TO SECTION 6.2(B) SHALL NOT
EXCEED $180,000,000 EXCLUSIVE OF ANY AMOUNTS DUE UNDER SECTION 1.5.  FOR THE
AVOIDANCE OF DOUBT, NO PARTY SHALL BE ENTITLED TO RECOVER FOR ANY LOSSES TO THE
EXTENT SUCH PARTY RECOVERED SUCH LOSSES PURSUANT TO SECTION 1.5.


 


(B)           IN CALCULATING THE AMOUNT OF LOSSES SUFFERED OR INCURRED BY A
PARTY FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER THERE SHALL BE DEDUCTED THE
AMOUNT OF (I) ANY INSURANCE PAID TO SUCH PARTY OR OTHERWISE INURING TO THE
BENEFIT OF SUCH PARTY AS A RESULT OF ANY SUCH LOSS, AND (II) ANY REDUCTION IN
TAXES ATTRIBUTABLE TO SUCH LOSSES WHICH DIRECTLY INURES TO THE PERMANENT BENEFIT
OF THAT PARTY FOR ANY CURRENT TAX YEAR AS A RESULT OF ANY SUCH LOSS.


 


(C)           NO PURCHASER INDEMNITEE SHALL BE ENTITLED TO ANY INDEMNIFICATION
HEREUNDER FOR ANY BREACH OF REPRESENTATIONS AND WARRANTIES IF THE SELLERS CAN
ESTABLISH THAT ON OR PRIOR TO THE CLOSING DATE (X) THE COMPANY HAD NO KNOWLEDGE
OF THE BREACH AND (Y) THE PURCHASER HAD KNOWLEDGE OF SUCH BREACH.


 


(D)           THE FOREGOING INDEMNIFICATION PROVISIONS SHALL BE THE SOLE AND
EXCLUSIVE REMEDY AND PROCEDURE FOR ALL CLAIMS FOR BREACH OF ANY REPRESENTATION
OR WARRANTY, OR AGREEMENT CONTAINED HEREIN OR IN ANY OF THE SCHEDULES OR
EXHIBITS ATTACHED HERETO OTHER THAN A SUIT FOR SPECIFIC PERFORMANCE.


 


25

--------------------------------------------------------------------------------



 


6.5          INDEMNIFICATION PROCEDURES.


 


(A)           NOTICE OF CLAIM.  ANY PERSON MAKING A CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTION 6.2 OR 6.3 ABOVE (AN “INDEMNIFIED PARTY”) MUST GIVE THE
PARTY (OR, IN THE CASE OF A SELLER, THE SELLERS’ REPRESENTATIVE) FROM WHOM
INDEMNIFICATION IS SOUGHT (AS THE CASE MAY BE, AN “INDEMNIFYING PARTY”) WRITTEN
NOTICE OF SUCH CLAIM (AN “INDEMNIFICATION CLAIM NOTICE”) PROMPTLY AFTER THE
INDEMNIFIED PARTY RECEIVES ANY WRITTEN NOTICE OF ANY ACTION, LAWSUIT,
PROCEEDING, INVESTIGATION OR OTHER CLAIM (A “PROCEEDING”) AGAINST OR INVOLVING
THE INDEMNIFIED PARTY BY A GOVERNMENT ENTITY OR OTHER THIRD PARTY OR OTHERWISE
DISCOVERS THE LIABILITY, OBLIGATION OR FACTS GIVING RISE TO SUCH CLAIM FOR
INDEMNIFICATION (IT BEING UNDERSTOOD THAT ANY CLAIM FOR INDEMNITY PURSUANT TO
SECTIONS 6.2(B) OR 6.3(B) ABOVE MUST BE MADE BY NOTICE GIVEN WITHIN THE
APPLICABLE SURVIVAL PERIOD SPECIFIED IN SECTION 6.1 ABOVE, AND UPON THE ISSUANCE
OF AN INDEMNIFICATION CLAIM NOTICE WITHIN SUCH PERIOD, ANY REPRESENTATION OR
WARRANTY RELATING TO SUCH INDEMNIFICATION CLAIM NOTICE SHALL, NOTWITHSTANDING
SECTION 6.1, CONTINUE TO SURVIVE WITH RESPECT TO SUCH CLAIM UNTIL SUCH CLAIM FOR
INDEMNIFICATION HAS BEEN SATISFIED OR OTHERWISE RESOLVED AS PROVIDED IN THIS
SECTION 6).  SUCH NOTICE MUST CONTAIN A DESCRIPTION OF THE CLAIM AND THE NATURE
AND AMOUNT OF SUCH LOSS (TO THE EXTENT THAT THE NATURE AND AMOUNT OF SUCH LOSS
IS KNOWN AT SUCH TIME).  THE FAILURE TO PROMPTLY GIVE ANY SUCH NOTICE SHALL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY HEREUNDER WITH RESPECT TO THE
SUBJECT MATTER OF SUCH CLAIM EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY
HAS ACTUALLY BEEN DAMAGED BY SUCH FAILURE.  IN THE EVENT THAT THE PURCHASER AND
THE SELLERS’ REPRESENTATIVE (WITH RESPECT TO THE INDEMNITY ESCROW FUND) OR THE
PURCHASER AND THE SELLERS (FOLLOWING DISTRIBUTION OF THE INDEMNITY ESCROW FUND)
ARE UNABLE TO RESOLVE ANY DISPUTE WITH RESPECT TO A CLAIM SET FORTH IN AN
INDEMNIFICATION CLAIM NOTICE WITHIN THIRTY (30) DAYS FOLLOWING DELIVERY OF THE
APPLICABLE INDEMNIFICATION CLAIM NOTICE, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO SEEK JUDICIAL DETERMINATION OF SUCH CLAIM.


 


(B)           CONTROL OF DEFENSE; CONDITIONS.  THE OBLIGATIONS OF AN
INDEMNIFYING PARTY UNDER THIS SECTION 6 WITH RESPECT TO LOSSES ARISING FROM
CLAIMS OF ANY THIRD PARTY THAT ARE SUBJECT TO THE INDEMNIFICATION PROVIDED IN
SECTION 6.2 OR 6.3 ABOVE SHALL BE GOVERNED BY AND CONTINGENT UPON THE FOLLOWING
ADDITIONAL TERMS AND CONDITIONS:


 

(I)            AT ITS OPTION AN INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME
CONTROL OF THE DEFENSE OF ANY CLAIM AND MAY APPOINT AS LEAD COUNSEL OF SUCH
DEFENSE ANY LEGAL COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY.

 

(II)           IF THE INDEMNIFYING PARTY HAS ASSUMED CONTROL OF THE DEFENSE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 6.5(B)(I), THEN THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO SETTLE, COMPROMISE OR DEFEND SUCH CLAIM AT THE
INDEMNIFYING PARTY’S SOLE EXPENSE, PROVIDED THAT IN CONDUCTING SUCH DEFENSE,
SETTLEMENT AND COMPROMISE: (A) THE INDEMNIFYING PARTY SHALL NOT CONSENT TO ANY
LIEN, ENCUMBRANCE OR OTHER ADVERSE CHARGE UPON ANY ASSET OR BUSINESS OF THE
INDEMNIFIED PARTY, (B) THE INDEMNIFYING PARTY SHALL CAUSE ITS COUNSEL TO CONSULT
WITH THE INDEMNIFIED PARTY AND, IF APPLICABLE, ITS COUNSEL, AND KEEP THEM FULLY
ADVISED OF THE PROGRESS OF THE DEFENSE, SETTLEMENT AND COMPROMISE, (C) SUCH
SETTLEMENT SHALL INVOLVE MONETARY DAMAGES ONLY AND SHALL NOT IN ANY WAY IMPOSE
ANY CONDITIONS OR RESTRICTIONS ON THE INDEMNIFIED PARTY’S BUSINESS, AND (D) THE
INDEMNIFYING PARTY SHALL PROMPTLY PAY THE FULL AMOUNT OF ANY LOSSES RESULTING
FROM SUCH

 

26

--------------------------------------------------------------------------------


 

CLAIM.  NOTWITHSTANDING THE FOREGOING, SELLERS’ REPRESENTATIVE SHALL NOT AGREE
TO ANY SETTLEMENT CONCERNING TAXES FOR ANY TAXABLE PERIOD ENDING ON OR BEFORE
THE CLOSING DATE WHICH MAY RESULT IN AN INCREASE IN TAXES FOR ANY TAXABLE PERIOD
ENDING AFTER THE CLOSING DATE WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER.

 

(III)          NOTWITHSTANDING SECTION 6.5(B)(I) ABOVE, THE INDEMNIFIED PARTY
SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM AND TO EMPLOY
COUNSEL OF ITS CHOICE FOR SUCH PURPOSE; PROVIDED, HOWEVER, THAT SUCH EMPLOYMENT
SHALL BE AT THE INDEMNIFIED PARTY’S OWN EXPENSE UNLESS (A) THE EMPLOYMENT
THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN WRITING,
OR (B) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE AND EMPLOY
COUNSEL IN ACCORDANCE WITH SECTION 6.5(B)(I), IN WHICH CASE THE FEES AND
EXPENSES OF THE INDEMNIFIED PARTY’S COUNSEL SHALL BE PAID BY THE INDEMNIFYING
PARTY.

 

(IV)          SO LONG AS THE INDEMNIFYING PARTY IS CONTESTING ANY SUCH CLAIM IN
GOOD FAITH IN ACCORDANCE WITH THE FOREGOING REQUIREMENTS, THE INDEMNIFIED PARTY
SHALL NOT PAY OR SETTLE ANY SUCH CLAIM.  NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFIED PARTY MAY PAY OR SETTLE ANY SUCH CLAIM AT ANY TIME, PROVIDED THAT
THE INDEMNIFIED PARTY WAIVES ANY RIGHT TO INDEMNITY THEREFORE BY THE
INDEMNIFYING PARTY.

 


(C)           MANNER OF PAYMENT.  ANY INDEMNIFICATION OBLIGATIONS PURSUANT TO
SECTION 6 SHALL BE PAID WITHIN FIFTEEN (15) DAYS AFTER THE DETERMINATION THEREOF
WHETHER SUCH DETERMINATION IS MADE BY:  (I) JOINT AGREEMENT BETWEEN THE
PURCHASER AND THE SELLERS’ REPRESENTATIVE (WITH RESPECT TO THE INDEMNITY ESCROW
FUND); (II) AMONG THE PURCHASER AND ANY APPLICABLE SELLERS; OR (III) BY JUDICIAL
DETERMINATION.  SUBJECT TO THE LIMITATIONS OF SECTION 6.4(A), SUCH INDEMNIFYING
PARTY SHALL REIMBURSE THE INDEMNIFIED PARTY FOR ANY AND ALL COSTS OR EXPENSES OF
ANY NATURE OR KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO ALL ATTORNEYS’ FEES)
INCURRED IN SEEKING TO COLLECT SUCH LOSSES.  ANY PAYMENT REQUIRED UNDER THIS
SECTION 6 TO BE MADE TO A PURCHASER INDEMNITEE (TOGETHER WITH INTEREST THEREON
(IF ANY) AND ALL COSTS AND EXPENSES RELATED THERETO) SHALL BE MADE FIRST AS A
DEDUCTION FROM THE INDEMNITY ESCROW FUND AND PAID IN ACCORDANCE WITH THE
INDEMNITY ESCROW AGREEMENT.  SUBJECT TO THE LIMITATIONS OF SECTION 6.4(A), TO
THE EXTENT ANY SUCH PAYMENT TO BE MADE BY THE SELLERS EXCEEDS THE AMOUNT OF THE
INDEMNITY ESCROW FUND, THE SELLERS OR, IN THE CASE OF ANY PAYMENT UNDER THIS
SECTION 6 TO A SELLER INDEMNITEE, THE PURCHASER, SHALL MAKE SUCH PAYMENT(S) IN
CASH, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED
BY THE INDEMNIFIED PARTY.


 


(D)           INSTRUCTIONS TO ESCROW AGENT.  IN THE EVENT OF A DETERMINATION
THAT A PAYMENT IS DUE TO ANY PURCHASER INDEMNITEE, THE PURCHASER AND THE
SELLERS’ REPRESENTATIVE SHALL ISSUE JOINT WRITTEN INSTRUCTIONS TO THE ESCROW
AGENT TO DISTRIBUTE A PORTION OF THE INDEMNITY ESCROW FUND EQUAL TO SUCH
PAYMENT.


 


6.6          NO CONTRIBUTION.  IN NO EVENT SHALL THE COMPANY BE REQUIRED TO
PROVIDE CONTRIBUTION FOR ANY OBLIGATION OF THE SELLERS UNDER SECTION 6.2.

 


27

--------------------------------------------------------------------------------



 

SECTION 7.   CONDITIONS TO THE CLOSING.

 


7.1          CONDITIONS OF THE PURCHASER’S OBLIGATION.  THE PURCHASER’S
OBLIGATION TO EFFECT THE SALE AT THE CLOSING IS SUBJECT TO THE SATISFACTION AS
OF THE CLOSING OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           REPRESENTATIONS AND WARRANTIES; COVENANTS.  EACH REPRESENTATION
AND WARRANTY SET FORTH IN SECTIONS 3 AND 4 ABOVE SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE
QUALIFIED AS TO MATERIALITY EACH OF WHICH SHALL BE TRUE AND CORRECT IN ALL
RESPECTS) AT AND AS OF THE CLOSING AS THOUGH THEN MADE AND THE SELLERS AND THE
COMPANY SHALL HAVE PERFORMED AND OBSERVED IN ALL MATERIAL RESPECTS EACH COVENANT
OR OTHER OBLIGATION (EXCEPT FOR COVENANTS OR OBLIGATIONS QUALIFIED AS TO
MATERIALITY, WHICH SHALL HAVE BEEN PERFORMED OR OBSERVED IN ALL RESPECTS)
REQUIRED TO BE PERFORMED OR OBSERVED BY IT PURSUANT TO THE TRANSACTION DOCUMENTS
PRIOR TO THE CLOSING.


 


(B)           PROCEEDINGS.  NO ACTION, SUIT OR PROCEEDING SHALL BE PENDING OR
THREATENED BEFORE ANY JUDICIAL AUTHORITY OR GOVERNMENT ENTITY THE RESULT OF
WHICH COULD PREVENT OR PROHIBIT THE CONSUMMATION OF ANY TRANSACTION PURSUANT TO
THE TRANSACTION DOCUMENTS OR CAUSE ANY SUCH TRANSACTION TO BE RESCINDED
FOLLOWING CONSUMMATION, AND NO JUDGMENT, ORDER, DECREE, STIPULATION, INJUNCTION
OR CHARGE HAVING ANY SUCH EFFECT SHALL EXIST.


 


(C)           OPINION OF COUNSEL.  THE PURCHASER SHALL HAVE RECEIVED FROM
KIRKLAND & ELLIS, SPECIAL COUNSEL FOR THE SELLERS, AN OPINION ADDRESSED TO THE
PURCHASER AND DATED AS OF THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT D ATTACHED HERETO.


 


(D)           ABSENCE OF CHANGES.  SINCE THE DATE HEREOF, NO FACT, CONDITION OR
EVENT SHALL HAVE OCCURRED OR BE EXISTING WHICH HAS HAD A MATERIAL ADVERSE
EFFECT.


 


(E)           HSR ACT.  ALL APPROVALS REQUIRED UNDER THE HSR ACT SHALL HAVE BEEN
RECEIVED.


 


(F)            PAYOFF OF COMPANY DEBT AND RELEASE OF LIENS.  THE COMPANY SHALL
HAVE DISCHARGED ALL COMPANY DEBT AS OF THE OPENING OF BUSINESS ON THE CLOSING
DATE AND SHALL HAVE OBTAINED THE RELEASE OF ALL LIENS AND ENCUMBRANCES RELATED
THERETO SUBJECT ONLY TO THE PAYMENT TO BE MADE ON THE CLOSING DATE.


 


(G)           TERMINATION OF OPTIONS.  ALL COMPANY OPTIONS SHALL HAVE BEEN
EXERCISED OR TERMINATED.


 


(H)           CLOSING DOCUMENTS.  THE COMPANY SHALL HAVE DELIVERED TO THE
PURCHASER THE FOLLOWING DOCUMENTS:


 

(I)            RELEASES BY THE SELLERS OF ALL CLAIMS AGAINST THE COMPANY AND ITS
SUBSIDIARIES, IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT E-2 HERETO, EXECUTED
BY EACH OF THE SELLERS AND RELEASES BY THE HOLDERS OF COMPANY OPTIONS OF ALL
CLAIMS AGAINST THE COMPANY AND ITS SUBSIDIARIES, IN SUBSTANTIALLY THE FORM
ATTACHED AS EXHIBIT E-3 HERETO EXECUTED BY EACH OF THE HOLDERS OF COMPANY
OPTIONS (THE “RELEASES”);

 

28

--------------------------------------------------------------------------------


 

(II)           EVIDENCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
PURCHASER OF THE SATISFACTION OF THE OBLIGATIONS SET FORTH IN SECTION 5.14 AND
SECTIONS 7.1(F) AND (G);

 

(III)          THE RESIGNATIONS OF EACH OF THE DIRECTORS AND OFFICERS OF THE
COMPANY AND ITS SUBSIDIARIES;

 

(IV)          EVIDENCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
PURCHASER OF ALL CONSENTS LISTED ON THE CONSENTS SCHEDULE;

 

(V)           A CERTIFICATE OF AN OFFICER OF THE COMPANY, DATED AS OF THE
CLOSING DATE AND SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY, EXPRESSLY
CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTION 7.1(A) AND 7.1(E) HAVE BEEN
MET;

 

(VI)          A COPY OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS
AND THE STOCKHOLDERS OF THE COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF EACH TRANSACTION DOCUMENT TO WHICH THE COMPANY IS
A PARTY AND THE CONSUMMATION OF THE SALE AND ALL OTHER TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS, AS IN EFFECT AS OF THE CLOSING, CERTIFIED BY AN
OFFICER OF SUCH MEMBER OF THE COMPANY;

 

(VII)         CERTIFICATES (EACH DATED NOT MORE THAN TEN (10) BUSINESS DAYS
PRIOR TO THE CLOSING), AS TO THE GOOD STANDING OF EACH OF THE COMPANY AND ITS
SUBSIDIARIES IN ITS JURISDICTION OF INCORPORATION OR FORMATION, AS APPLICABLE;
AND

 

(VIII)        EVIDENCE REASONABLY SATISFACTORY TO THE PURCHASER THAT THE LETTER
AGREEMENT BY AND AMONG THE COMPANY, ZATARAIN’S PARTNERSHIP L.P. (THE
“PARTNERSHIP”) AND SOLOMON SMITH BARNEY HAS BEEN TERMINATED WITH NO SURVIVING
OBLIGATIONS TO THE COMPANY OR THE PARTNERSHIP.

 

Any condition set forth in this Section 7.1 may be waived by the Purchaser.

 


7.2          CONDITIONS OF THE SELLERS’ OBLIGATION.  THE SELLERS’ OBLIGATION TO
EFFECT THE SALE AT THE CLOSING IS SUBJECT TO THE SATISFACTION AS OF THE CLOSING
OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           REPRESENTATIONS AND WARRANTIES; COVENANTS.  EACH REPRESENTATION
AND WARRANTY SET FORTH IN SECTION 2 ABOVE SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE
QUALIFIED AS TO MATERIALLY, EACH OF WHICH SHALL BE TRUE AND CORRECT IN ALL
RESPECTS) AT AND AS OF THE CLOSING AS THOUGH THEN MADE, AND THE PURCHASER SHALL
HAVE PERFORMED AND OBSERVED IN ALL MATERIAL RESPECTS EACH COVENANT OR OTHER
OBLIGATION (EXCEPT FOR COVENANTS OR OBLIGATIONS QUALIFIED AS TO MATERIALITY,
WHICH SHALL HAVE BEEN PERFORMED OR OBSERVED IN ALL RESPECTS) REQUIRED TO BE
PERFORMED OR OBSERVED BY IT PURSUANT TO THE TRANSACTION DOCUMENTS PRIOR TO THE
CLOSING.


 


(B)           PROCEEDINGS.  NO ACTION, SUIT OR PROCEEDING SHALL BE PENDING OR
THREATENED BEFORE ANY JUDICIAL AUTHORITY OR GOVERNMENT ENTITY THE RESULT OF
WHICH COULD PREVENT OR PROHIBIT THE CONSUMMATION OF ANY TRANSACTION PURSUANT TO
THE TRANSACTION DOCUMENTS, CAUSE ANY SUCH


 


29

--------------------------------------------------------------------------------



 


TRANSACTION TO BE RESCINDED FOLLOWING SUCH CONSUMMATION, OR ADVERSELY AFFECT THE
PURCHASER’S PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THE TRANSACTION
DOCUMENTS, AND NO JUDGMENT, ORDER, DECREE, STIPULATION, INJUNCTION OR CHARGE
HAVING ANY SUCH EFFECT SHALL EXIST.


 


(C)           OPINION OF COUNSEL.  THE SELLERS SHALL HAVE RECEIVED FROM
PIPER RUDNICK LLP, SPECIAL COUNSEL FOR THE PURCHASER, AN OPINION ADDRESSED TO
THE SELLERS AND DATED AS OF THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F ATTACHED HERETO.


 


(D)           HSR ACT.  ALL APPROVALS REQUIRED UNDER THE HSR ACT SHALL HAVE BEEN
RECEIVED.


 


(E)           PURCHASER CLOSING DOCUMENTS.  THE PURCHASER SHALL HAVE DELIVERED
TO THE SELLERS THE FOLLOWING DOCUMENTS:


 

(I)            A CERTIFICATE OF AN OFFICER OF THE PURCHASER, DATED AS OF THE
CLOSING DATE AND SIGNED BY AN EXECUTIVE OFFICER OF THE PURCHASER, EXPRESSLY
CERTIFYING THAT THE CONDITION IN SECTION 7.2(A) HAS BEEN MET;

 

(II)           A COPY OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS
OF THE PURCHASER AUTHORIZING THE PURCHASER’S EXECUTION, DELIVERY AND PERFORMANCE
OF EACH TRANSACTION DOCUMENT TO WHICH THE PURCHASER IS A PARTY AND THE
CONSUMMATION OF THE SALE AND ALL OTHER TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, AS IN EFFECT AS OF THE CLOSING, CERTIFIED BY AN OFFICER
OF THE PURCHASER; AND

 

(III)          A CERTIFICATE (DATED NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR
TO THE CLOSING), OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE
STATE OF MARYLAND AS TO THE GOOD STANDING OF THE PURCHASER IN SUCH STATE.

 

Any condition set forth in this Section 7.2 may be waived by the Sellers.

 

SECTION 8.   DEFINITIONS.  For the purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Accrued Liabilities” means the sum of the accruals items set forth on
Schedule C attached hereto, in each case determined in a manner consistent with
GAAP and the preparation of the audited consolidated balance sheet included
within the Financial Statement for the fiscal year ended July 31, 2002.

 

An “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such first Person within
the meaning of the Securities Exchange Act.

 

“Affiliate Transactions Schedule” means the disclosure schedule referred to in
Section 4.14.

 

“Assets Schedule” means the disclosure schedule referred to in Section 4.6.

 

30

--------------------------------------------------------------------------------


 

“Business” means the business of the Company and its Subsidiaries, as conducted
on the date of this Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

“Capitalization Schedule” means the disclosure schedule referred to in
Section 4.3(a).

 

“Class A Common” means the Class A Common Stock of the Company, par value $.01
per share.

 

“Class B Common” means the Class B Common Stock of the Company, par value $.01
per share.

 

“Class C Common” means the Class C Common Stock of the Company, par value $.01
per share.

 

“Closing” and “Closing Date” have the respective meanings set forth in
Section 1.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Debt” means (i) all obligations of the Company and its Subsidiaries for
borrowed money evidenced by bonds, debentures, letters of credit or other
similar instruments, (ii) all debts of others guaranteed by the Company or any
of its Subsidiaries, and (iii) any interest, principal, prepayment penalty, fees
or expenses in respect of those items listed in clauses (i) and (ii) of this
defined term.

 

“Company Option”  has the meaning set forth in Section 4.3(a).

 

“Company Warrant”  has the meaning set forth in Section 4.3(a).

 

“Compliance Schedule” means the disclosure schedule referred to in Section 4.7.

 

“Confidentiality Agreement” means the Confidentiality Agreement regarding the
confidentiality obligations of the Purchaser, executed by the Purchaser as of
January 22, 2003, a copy of which is attached hereto as Exhibit G.

 

“Conflicts Schedule” means the disclosure schedule referred to in Section
3.2(c).

 

“Contracts Schedule” means the disclosure schedule referred to in Section 4.17.

 

“Consents Schedule” means the disclosure schedule referred to in Section 4.2.

 

“Development” means any change, fact, event, circumstance or condition that
arises following the date of this Agreement or any fact, event, circumstance or
condition that becomes known following the date of this Agreement of which the
Company did not have Knowledge and could not have had Knowledge about following
reasonable inquiry prior to the date of this Agreement.

 

31

--------------------------------------------------------------------------------


 

“Developments Schedule” means the disclosure schedule referred to in
Section 4.5.

 

“Disposal” has the meaning set forth in the Solid Waste Disposal Act.

 

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement which is an Employee Pension Benefit Plan,
(b) qualified defined contribution retirement plan or arrangement which is an
Employee Pension Benefit Plan, (c) qualified defined benefit retirement plan or
arrangement which is an Employee Pension Benefit Plan (including any
multiemployer plan), (d) Employee Welfare Benefit Plan or (e) material plan,
program, agreement or agreements providing fringe benefits or compensation.

 

“Employee Benefits Schedule” means the disclosure schedule referred to in
Section 4.13.

 

“Employee Matters Schedule” means the disclosure schedule referred to in
Section 5.11.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Sec. 3(2).

 

“Employee Schedule” means the disclosure schedule referred to in Section 4.16.

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Sec. 3(1).

 

“Environmental Laws” means all federal, state, and local statutes, regulations,
ordinances and judicial or administrative orders and common law concerning the
pollution or protection of the environment, including without limitation the
Clean Air Act, the Clean Water Act, the Solid Waste Disposal Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, the Federal Insecticide, Fungicide and
Rodenticide Act, the Occupational Safety and Health Act, and the Emergency
Planning and Community Right-to-Know Act of 1986 (for the avoidance of doubt,
any human health aspects of the foregoing laws shall be included in the
definition of Environmental Laws).

 

“Environmental Matters Schedule” means the disclosure schedule referred to in
Section 4.9.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Financial Statements Schedule” means the disclosure schedule referred to in
Section 4.4.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Government Entity” means the United States of America or any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Hazardous Substance” means any material waste, pollutant, contaminant,
hazardous or toxic substance, petroleum, petroleum-based or petroleum-derived
substance or petroleum-contaminated material or waste or asbestos-containing
material with respect to which liability or standards of conduct are imposed, or
which are regulated, pursuant to any Environmental Laws.

 

32

--------------------------------------------------------------------------------


 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

 

“Income Tax” means any federal, state or local income or similar Tax, including
any interest, penalty or addition thereto.

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Intellectual Property” means all (i) patents and patent applications; (ii)
registered and unregistered works subject to copyright law; (iii) advertising,
promotional materials and product packaging; (iv) registered and unregistered
trademarks, and service marks, trade names and trade dress and all goodwill
associated with each of the foregoing; (v) domain name registrations; (vi)
computer software, websites, databases and documentation relating thereto; and
(vii) trade secrets, know-how, manufacturing and production processes, recipes,
drawings, and designs.  Each of the foregoing categories include, without
limitation, the items set forth on the Intellectual Property Schedule attached
hereto.

 

“Intellectual Property Schedule” means the disclosure schedule referred to in
Section 4.10.

 

“Knowledge” of the Company and its Subsidiaries means the actual knowledge of
Lawrence Kurzius, Regina B. Templet, David Darragh, Dale Porter, Jim Pearse, and
George Bigner.

 

“Knowledge” of the Purchaser means the actual knowledge of Mike Betty, Geoff
Carpenter, Joe Conoscenti, Dan Dalina, Angel Ilagan, Steve Moore, Ken Mueller,
Patt Murray, Gordon Stetz, Mike Thomas, Alan Wilson and Dan Wuang.

 

“Latest Balance Sheet” means the Company’s unaudited consolidated balance sheet
as prepared by management year-to-date March 31, 2003.

 

“Legal Requirement” means any requirement arising under any action, law, treaty,
rule or regulation, and any determination or direction of an arbitrator or
Government Entity, including those arising under any Environmental Law.

 

“Liabilities” means any and all debts, liabilities, claims and obligations of
any nature whatsoever, whether accrued or fixed, absolute or contingent, mature
or unmatured or determined or indeterminable.

 

“Litigation Schedule” means the disclosure schedule referred to in Section 4.12.

 

“Loss” means, with respect to any Person, any liability, cost, damage,
deficiency, fee (including attorneys’ fees and expenses) penalty, fine or other
loss or expense, whether or not arising out of a third party claim, against or
affecting such Person, other than consequential damages.

 

“Material Adverse Effect” means a material adverse effect on the Business,
properties, assets, liabilities, results of operations, condition of the Company
and its Subsidiaries, taken as a

 

33

--------------------------------------------------------------------------------


 

whole, but excluding (a) any general effect on the industry in which the
Business is primarily engaged, (b) any financial or other effect arising from or
relating to the announcement of the transactions contemplated by the Agreement,
or (c) any effect arising from or relating to any action taken by Sellers or the
Company at the Purchaser’s request.

 

“Net Working Capital” means, for purposes of Section 1.5 above, the excess of
(x) the sum of (i) accounts receivable less reserve for bad debts and less
reserve for credit memo, (ii) inventory, and (iii) prepaid expenses, and
(iv) other current assets (excluding cash and cash equivalents), over (y) the
sum of (i) accounts payable, (ii) Accrued Liabilities and (iii) other current
liabilities, of the Company and its Subsidiaries as of the closing of business
on the Closing Date determined in accordance with GAAP.  Notwithstanding the
foregoing, in determining the items set forth above, (1) no amounts shall be
taken into account relating to the exercise or termination of the Company
Options, the payment of the Retention Bonuses (in each case, other than the
employer portion of employment Taxes and withholding Taxes payable as a result
thereof) or the payment of Company Debt and (2) no amounts related to Income
Taxes shall be included.

 

“Outstanding Capital Stock” means the Preferred Stock, the Class A Common, the
Class B Common, the Class C Common and the Company Warrants.

 

“Permitted Liens” means (i) liens for Taxes or assessments and similar charges,
which either are (a) not delinquent or (b) being contested in good faith and by
appropriate proceedings, and adequate reserves (as determined in accordance with
GAAP, consistently applied) have been established on the Company’s or its
Subsidiaries’ books with respect thereto, (ii) mechanics’, materialmen’s or
contractors’ liens or encumbrances or any similar statutory lien or restriction
for amounts not yet due and payable and for which the title company has
affirmatively insured against collection, (iii) zoning, entitlement, building
and other land use regulations imposed by governmental agencies having
jurisdiction over the real property which are not violated by the current use
and operation of the real property, and (iv) covenants, conditions,
restrictions, easements and other similar matters of record affecting title to
the real property which do not materially impair the occupancy or use, value or
marketability of the owned real property which they encumber for the purposes
for which it is currently used in connection with the Business.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Government Entity.

 

“Pre-Closing Tax Period” means any taxable year or other taxable period ending
before or on and including the Closing Date.

 

“Preferred Stock” means the Series A 13% Cumulative Preferred Stock, par value
$1.00 per share.

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
business, properties, liabilities, results of operations, and condition of the
Purchaser, taken as a whole.

 

“Real Estate Schedule” means the disclosure schedule referred to in
Section 4.11.

 

34

--------------------------------------------------------------------------------


 

“Sale” has the meaning set forth in Section 1.3.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a limited liability company (with voting securities) a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a limited liability company (without
voting securities), partnership, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof.  For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

“Subsidiary Schedule” means the disclosure schedule referred to in
Section 4.3(b).

 

“Target Net Working Capital” means $5,100,000.

 

“Tax” or “Taxes” shall mean any and all federal, state, local, foreign and other
taxes, levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), whether or not imposed on the Company or any Subsidiary,
including, without limitation, taxes imposed on, or measured by, income,
franchise, profits, or gross receipts, and also ad valorem, value added, sales,
use, service, real or personal property, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer, and gains taxes, and customs duties.

 

“Tax Return” shall mean any returns, reports, information statements, and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed of maintained, in connection with the
calculation, determination, assessment or collection of any Tax.

 

“Taxes Schedule” means the disclosure schedule referred to in Section 4.8.

 

35

--------------------------------------------------------------------------------


 

“Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party, pursuant to any of the foregoing.

 

SECTION 9.   MISCELLANEOUS.


 


9.1          TERMINATION.  THIS AGREEMENT MAY BE TERMINATED:

 


(A)           AT ANY TIME PRIOR TO THE CLOSING BY MUTUAL WRITTEN AGREEMENT OF
THE PURCHASER AND THE SELLERS,


 


(B)           BY THE PURCHASER, AT ANY TIME PRIOR TO THE CLOSING IN THE EVENT
THAT ANY OF THE SELLERS OR THE COMPANY IS IN BREACH, OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS MADE BY ANY OF THE SELLERS OR THE COMPANY IN THIS
AGREEMENT (PROVIDED, THAT SUCH CONDITION IS NOT THE RESULT OF ANY BREACH OF ANY
COVENANT, REPRESENTATION OR WARRANTY OF THE PURCHASER SET FORTH IN ANY
TRANSACTION DOCUMENT) AND SUCH BREACH RENDERS THE CONDITIONS SET FORTH IN
SECTION 7.1 INCAPABLE OF BEING SATISFIED; OR


 


(C)           BY THE SELLERS, AT ANY TIME PRIOR TO THE CLOSING IN THE EVENT THE
PURCHASER IS IN BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY
THE PURCHASER IN THIS AGREEMENT (PROVIDED, THAT SUCH CONDITION IS NOT THE RESULT
OF ANY BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY OF THE SELLERS SET
FORTH IN ANY TRANSACTION DOCUMENT) AND SUCH BREACH RENDERS THE CONDITIONS SET
FORTH IN SECTION 7.2 INCAPABLE OF BEING SATISFIED; OR


 


(D)           BY THE SELLERS AND THE COMPANY, ON THE ONE HAND, AND THE
PURCHASER, ON THE OTHER HAND, AT ANY TIME AFTER JUNE 30, 2003, IF THE CLOSING
SHALL NOT HAVE OCCURRED (UNLESS THE FAILURE OR DELAY RESULTED PRIMARILY FROM THE
PARTY INITIATING SUCH TERMINATION.


 

Any termination of this Agreement pursuant to any of clauses 9.1(b) through (d)
shall be effected by written notice from the Sellers’ Representative to the
Purchaser (if the Sellers are the terminating party) or the Purchaser to the
Sellers’ Representative (if the Purchaser is the terminating party).  Any
termination of this Agreement pursuant to clause 9.1(b) or (c) shall not
terminate the liability of any party for any breach or default of any covenant
or other agreement set forth herein which exists at the time of such
termination.

 


9.2          REMEDIES.  EXCEPT AS PROVIDED IN SECTION 6 ABOVE, NO FAILURE TO
EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE
UNDER THIS AGREEMENT BY ANY PARTY SHALL OPERATE AS A WAIVER OF SUCH RIGHT,
REMEDY, POWER OR PRIVILEGE, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE UNDER THIS AGREEMENT PRECLUDE ANY OTHER OR
FURTHER EXERCISE OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE OR THE EXERCISE OF
ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  EXCEPT AS PROVIDED IN SECTION 6
ABOVE, THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED PURSUANT TO THIS
AGREEMENT ARE CUMULATIVE AND NOT EXHAUSTIVE OF ANY OTHER RIGHTS, REMEDIES,
POWERS AND PRIVILEGES WHICH MAY BE PROVIDED BY LAW.

 


9.3          CONFIDENTIALITY.  THE PURCHASER AGREES TO MAINTAIN ALL NONPUBLIC
INFORMATION REGARDING THE COMPANY (WITH RESPECT TO THE PERIOD PRIOR TO THE
CLOSING DATE) AND THE SELLERS AND


 


36

--------------------------------------------------------------------------------



 


THEIR RESPECTIVE AFFILIATES CONFIDENTIAL IN A MANNER CONSISTENT WITH THE
OBLIGATIONS OF THE PURCHASER PURSUANT TO THE CONFIDENTIALITY AGREEMENT.

 


9.4          CONSENT TO AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED,
AND ANY PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, IN EACH CASE UPON THE
APPROVAL, IN WRITING, EXECUTED BY EACH OF THE COMPANY, THE SELLERS’
REPRESENTATIVE AND THE PURCHASER.  NO OTHER COURSE OF DEALING BETWEEN OR AMONG
ANY OF THE PARTIES OR ANY DELAY IN EXERCISING ANY RIGHTS PURSUANT TO THIS
AGREEMENT SHALL OPERATE AS A WAIVER OF ANY RIGHTS OF ANY PARTY.

 


9.5          SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, ALL COVENANTS AND AGREEMENTS SET FORTH IN THIS AGREEMENT BY OR
ON BEHALF OF THE PARTIES SHALL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES, WHETHER SO EXPRESSED OR NOT,
EXCEPT THAT NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY THE PURCHASER (ON THE ONE HAND), OR THE
SELLERS (ON THE OTHER HAND) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY.  THE PURCHASER MAY (I) (AT ANY TIME PRIOR TO THE CLOSING) AT ITS SOLE
DISCRETION, IN WHOLE OR IN PART ASSIGN ITS RIGHTS PURSUANT TO THIS AGREEMENT,
INCLUDING THE RIGHT TO PURCHASE THE ZATARAIN STOCK, TO ONE OR MORE OF ITS DIRECT
OR INDIRECT WHOLLY OWNED AFFILIATES, AND (II) DESIGNATE ONE OR MORE OF ITS
AFFILIATES TO PERFORM ITS OBLIGATIONS HEREUNDER (IN ANY OR ALL OF WHICH CASES
THE PURCHASER NONETHELESS SHALL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ALL OF
ITS OBLIGATIONS HEREUNDER).

 


9.6          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.  IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 


9.7          NOTICES.  ALL DEMANDS, NOTICES, COMMUNICATIONS AND REPORTS PROVIDED
FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE EITHER SENT BY FACSIMILE
WITH CONFIRMATION TO THE NUMBER SPECIFIED BELOW OR PERSONALLY DELIVERED OR SENT
BY REPUTABLE OVERNIGHT COURIER SERVICE (DELIVERY CHARGES PREPAID) TO ANY PARTY
AT THE ADDRESS SPECIFIED BELOW, OR AT SUCH ADDRESS, TO THE ATTENTION OF SUCH
OTHER PERSON, AND WITH SUCH OTHER COPY, AS THE RECIPIENT PARTY HAS SPECIFIED BY
PRIOR WRITTEN NOTICE TO THE SENDING PARTY PURSUANT TO THE PROVISIONS OF THIS
SECTION 9.7.

 

If to the Company:

 

Zatarain’s Brands, Inc.

82 First Street

Gretna, LA  70053

Telecopy:  (504) 362-2004

Attn:  Mr. Lawrence Kurzius

 

37

--------------------------------------------------------------------------------


 

with copies, which shall not constitute notice to the Company, to:

 

Kirkland & Ellis

Citigroup Center

153 East 53rd Street

New York, NY 10022-4675

Telecopy:  (212) 446-4900

Attn:  Kimberly P. Taylor, Esq.

 

If to the Sellers’ Representative (which shall constitute notice to each
Seller):

 

Citicorp Venture Capital, Ltd.

399 Park Avenue

New York, NY 10043

Telecopy:  (212) 888-2940

Attn:  Richard E.  Mayberry, Jr.

 

with copies, which shall not constitute notice to the Seller’s Representative,
to:

 

Kirkland & Ellis

Citigroup Center

153 East 53rd Street

New York, NY 10022-4675

Telecopy:  (212) 446-4900

Attn:  Kimberly P. Taylor, Esq.

 

If to the Purchaser:

 

McCormick & Company, Incorporated

18 Loveton Circle

Sparks, Maryland 21131

Telecopy:  (410) 527-8228

Attn: Corporate Secretary

 

with copies, which shall not constitute notice to the Purchaser, to:

 

Piper Rudnick LLP

1200 Nineteenth Street, N.W.

Washington, DC  20036

Telecopy: (202) 223-2085

Attn: Theodore Segal, Esq.

 

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile or on the business day after deposit with a reputable overnight
courier service, as the case may be.

 

38

--------------------------------------------------------------------------------


 


9.8          SCHEDULES AND EXHIBITS.  THE SCHEDULES AND EXHIBITS TO THIS
AGREEMENT CONSTITUTE A PART OF THIS AGREEMENT AND ARE INCORPORATED INTO THIS
AGREEMENT FOR ALL PURPOSES AS IF FULLY SET FORTH HEREIN.  ANY DISCLOSURE MADE IN
ANY SCHEDULE TO THIS AGREEMENT WHICH MAY BE APPLICABLE TO ANOTHER SCHEDULE TO
THIS AGREEMENT SHALL BE DEEMED TO BE MADE WITH RESPECT TO SUCH OTHER SCHEDULE
REGARDLESS OF WHETHER OR NOT A SPECIFIC CROSS REFERENCE IS MADE THERETO.

 


9.9          COUNTERPARTS.  THE PARTIES MAY EXECUTE THIS AGREEMENT IN TWO OR
MORE COUNTERPARTS (NO ONE OF WHICH NEED CONTAIN THE SIGNATURES OF ALL PARTIES),
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 


9.10        TIME IS OF THE ESSENCE.  THE PURCHASER, THE COMPANY AND THE SELLERS
HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE THAT TIME IS OF THE ESSENCE FOR EACH AND
EVERY PROVISION OF THIS AGREEMENT.

 


9.11        NO THIRD-PARTY BENEFICIARIES.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, NO PERSON WHICH IS NOT A PARTY SHALL HAVE ANY RIGHT
OR OBLIGATION PURSUANT TO THIS AGREEMENT.

 


9.12        HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR THE PURPOSE
OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.

 


9.13        ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS SET FORTH THE ENTIRE UNDERSTANDING
OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL ARE SUPERSEDED BY THIS AGREEMENT, AND
ALL PRIOR UNDERSTANDINGS, AND ALL RELATED AGREEMENTS AND UNDERSTANDINGS ARE
HEREBY TERMINATED.


 

*     *     *     *     *

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

 /s/ W. Geoffrey Carpenter

 

By:

 /s/ Robert J. Lawless

 

W. Geoffrey Carpenter

 

 

Name:

Robert J. Lawless

 

Assistant Secretary

 

 

Title:

Chairman, President and
Chief Executive Officer

 

 

 

 

 

ZATARAIN’S BRANDS, INC.

 

 

 

 

 

By:

 /s/ Lawrence E. Kurzius

 

 

Name:

Lawrence E. Kurzius

 

 

Title:

President

 

 

 

 

 

SELLERS’ REPRESENTATIVE

 

 

 

 

 

By:

 /s/ Richard E. Mayberry, Jr.

 

 

Name:

Richard E. Mayberry, Jr.

 

 

Title:

Vice President
Citigroup Venture Capital
399P/14th Fl./ZR4
(212) 559-2651

 

--------------------------------------------------------------------------------


 

Stockholder Signature Pages

 

 

 

CITICORP VENTURE CAPITAL, LTD.

 

 

 

 

 

By:

 /s/ Richard E. Mayberry, Jr.

 

 

Name:

Richard E. Mayberry, Jr.

 

 

Title:

Vice President

 

Citigroup Venture Capital

 

399P/14th Fl./ZR4

 

(212) 559-2651

 

 

 

CCT VI PARTNERSHIP, L.P.

 

 

 

 

 

By:

 /s/ Anthony P. Mirra

 

 

Name:

Anthony P. Mirra

 

 

Title:

Secretary

 

 

 

 

 

63BR PARTNERSHIP

 

 

 

 

 

By:

 /s/ James A. Urry

 

 

Name:

James A. Urry

 

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

Stockholder Signature Pages (continued)

 

 

WORLD EQUITY PARTNERS, L.P.

 

 

 

 

 

By:

 /s/ Richard E. Mayberry, Jr.

 

 

Name:

Richard E. Mayberry, Jr.

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

Stockholder Signature Pages (continued)

 

 

DB SECURITIES, as Custodian for

 

RICHARD W. STRANGER SEP IRA

 

 

 

 

 

By:

 /s/ Roseanne Weinel

 

 

Name:

Roseanne Weinel

 

 

Title:

DB IRA Dept. Associate

 

 

 

 

 

Signature Guaranteed

 

Medallion Guaranteed

 

Deutsche Bank Securities, Inc.

 

 

 

/s/

 

 

NYSE, Inc. Medallion Signature Program

 

--------------------------------------------------------------------------------


 

Stockholder Signature Pages (continued)

 

 

INVESTMENT MANAGEMENT ADVISORS, INC.

 

 

 

 

 

By:

 /s/ Robert W. Herrman

 

 

Name:

Robert W. Herrman

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

Stockholder Signature Pages (continued)

 

 

RICHARD CASHIN

 

 

 

/s/ Richard Cashin

 

 

 

COMMUNITY FUNDS, INC.

 

 

 

By:

 /s/ Mary Greenebaum

 

 

Name:

Mary Greenebaum

 

 

Title:

Chief Investment Officer

 

--------------------------------------------------------------------------------


 

 

MICHAEL DELANEY

 

 

/s/ Michael Delaney

 

 

RICHARD E. MAYBERRY, JR

 

 

/s/ Richard E. Mayberry, Jr.

 

 

DAVID F. THOMAS

 

 

/s/ David F. Thomas

 

 

JAMES URRY

 

 

/s/ James Urry

 

--------------------------------------------------------------------------------


 

 

LAWRENCE E. KURZIUS

 

 

/s/ Lawrence E. Kurzius

 

 

KATHERINE SHERRILL

 

 

/s/ Katherine Sherrill

 

 

BRUCE BRUCKMANN

 

 

/s/ Bruce Bruckmann

 

 

HAROLD ROSSER

 

 

/s/ Harold O. Rosser

 

--------------------------------------------------------------------------------